Exhibit 10.1

 

FOURTH AMENDED AND RESTATED CREDIT
AND GUARANTY AGREEMENT

 

FOURTH AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (this “Amended and
Restated DIP Credit Agreement”), dated as of March 17, 2006 among UCA LLC,
CENTURY CABLE HOLDINGS, LLC, CENTURY-TCI CALIFORNIA, L.P., OLYMPUS CABLE
HOLDINGS, LLC, PARNASSOS, L.P., FRONTIERVISION OPERATING PARTNERS, L.P., ACC
INVESTMENT HOLDINGS, INC., ARAHOVA COMMUNICATIONS, INC., and ADELPHIA CALIFORNIA
CABLEVISION, LLC, as BORROWERS, the GUARANTORS listed on Annex B hereto, each of
which (other than the Guarantors listed on Schedule 3.05 hereto) is a debtor and
debtor-in-possession in a case pending under chapter 11 of the Bankruptcy Code,
each of the FINANCIAL INSTITUTIONS from time to time party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent, CITIGROUP GLOBAL MARKETS INC., as
Syndication Agent, J.P. MORGAN SECURITIES INC. and CITIGROUP GLOBAL MARKETS
INC., as Joint Bookrunners and Co-Lead Arrangers, CITICORP NORTH AMERICA, INC.,
as Collateral Agent, WACHOVIA BANK, N.A., as Co-Syndication Agent, and THE BANK
OF NOVA SCOTIA, BANK OF AMERICA, N.A. and GENERAL ELECTRIC CAPITAL CORPORATION,
as Co-Documentation Agents.

 

W I T N E S S E T H :

 

WHEREAS, certain of the parties hereto have heretofore entered into that certain
Third Amended and Restated Credit and Guaranty Agreement, dated as of February
25, 2005 (as amended and in effect immediately prior to the effectiveness of
this Amended and Restated DIP Credit Agreement, the “Existing DIP Credit
Agreement”); and

 

WHEREAS, the parties hereto desire to amend and restate the Existing DIP Credit
Agreement in its entirety to read as set forth in the Existing DIP Credit
Agreement with the amendments specified below.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1.               Amendment and Restatement of Existing DIP Credit
Agreement. The parties hereto hereby agree that upon their execution and
delivery of this Amended and Restated DIP Credit Agreement and subject to the
other terms and conditions set forth herein, including the terms and conditions
set forth in Section 30 hereof with respect to the effectiveness of this Amended
and Restated DIP Credit Agreement, the Existing DIP Credit Agreement shall be
amended and restated in its entirety and that from and after the Restatement
Effective Date (as defined in Section 30 below), the terms and conditions set
forth in the Existing DIP Credit Agreement, after giving effect to the
amendments to the terms and conditions thereof that are set forth herein, which
terms and conditions are incorporated by reference herein and form a part
hereof, shall be

 

--------------------------------------------------------------------------------


 

the terms and conditions of this Amended and Restated DIP Credit Agreement and
shall be binding upon all parties hereto, subject to the terms hereof.

 

Section 2.               Defined Terms; References. Unless otherwise
specifically defined herein, each term used herein which is defined in the
Existing DIP Credit Agreement has the meaning assigned to such term in the
Existing DIP Credit Agreement. Each reference to “hereof”, “hereunder”, “herein”
and “hereby” and each other similar reference and each reference to “this
Agreement” and each other similar reference contained in the Existing DIP Credit
Agreement shall, after the Restatement Effective Date, refer to this Amended and
Restated DIP Credit Agreement.

 

Section 3.               Certain New Definitions. (a)  Section 1.01 of the
Existing DIP Credit Agreement is hereby amended by adding the following
definitions in alphabetical order to said Section 1.01:

 

“Cost Allocation Triggering Event” shall mean the delivery by the Parent to the
Co-Lead Arrangers of a written notice certifying to the Co-Lead Arrangers that
the Bankruptcy Court has entered an order approving a new methodology with
respect to the allocation of certain costs and expenses, including, without
limitation, high speed internet costs and expenses, workers’ compensation costs
and expenses and reorganization costs and expenses, among the various Borrower
Groups, provided that the Cost Allocation Triggering Event shall only be deemed
to have occurred if the new methodology referred to herein is reasonably
satisfactory to the Co-Lead Arrangers.

 

“First Amended and Restated Credit and Guaranty Agreement” shall have the
meaning set forth in the Introductory Statement.

 

“Intercompany Funding Transactions” shall mean all or any portion of the
following transactions:

 

(i)            each Borrower listed on Schedule 1.01 hereto (such Borrowers
being hereinafter collectively referred to as the “Participating Borrowers” and,
each, a “Participating Borrower”) shall after the date of this Agreement, in one
or more instances, (x) make a Borrowing in the form of a Loan in accordance with
the terms set forth in this Agreement, (y) use available cash on hand of such
Participating Borrower and/or the other Loan Parties in the Borrower Group of
such Participating Borrower or (z) undertake a combination of clauses (x) and
(y), in an amount (with respect to clauses (x), (y) and (z) in the aggregate) up
to (1) with respect to loans to the Parent described in clause (ii) below, the
amount set forth opposite the name of such Participating Borrower under the
heading “Parent Loan Amount”

 

2

--------------------------------------------------------------------------------


 

in Schedule 1.01 attached hereto (collectively, the “Parent Loan Amounts”) and
(2) from and after the occurrence of the Cost Allocation Triggering Event, with
respect to loans to the Holding Company Guarantors described in clause (v)
below, the amount set forth opposite the name of such Participating Borrower
under the heading “HCG Loan Amount” in Schedule 1.01 attached hereto
(collectively, the “HCG Loan Amounts”);

 

(ii)           each Participating Borrower shall, in one or more instances as
requested by the Parent, use all such Parent Loan Amounts to make a loan to the
Parent (each, a “Parent Loan”), it being agreed that (A) from and after the
effective date of each Parent Loan through but excluding the date that such
Parent Loan is repaid by the Parent in full, such Parent Loan shall bear
interest at the rate equal to the weighted average interest rate of the Loans
made to such Participating Borrower under the terms of this Agreement with such
weighted average interest rate being reset on a monthly basis (or, with respect
to any Participating Borrower that does not have Loans outstanding under this
Agreement, at a rate equal to the weighted average interest rate, reset on a
monthly basis, applicable to the Parent Loans made by all Participating
Borrowers that have Loans outstanding under this Agreement) and (B)
notwithstanding any terms of this Agreement to the contrary, including without
limitation Section 6.10(d) and Section 6.13 hereof, the aggregate principal
amount of each Parent Loan, together with all accrued and unpaid interest
thereon, shall not be repaid by the Parent until its Specified Payment Date;

 

(iii)          the Parent, upon receipt of the proceeds from each Parent Loan,
and in one or more instances, may loan (each, a “Seven A Loan”) up to
$30,000,000 in the aggregate (with respect to all such Seven A Loans) to the
Joint and Several Borrower, it being agreed that (A) notwithstanding any terms
of this Agreement to the contrary, including without limitation Section 2.14
hereof (and any related definitions referenced therein), the receipt of such
proceeds by the Joint and Several Borrower shall not constitute a Reduction
Event for purposes of this Agreement, including Section 2.14 hereof, and,
accordingly, neither the Joint and Several Borrower nor any other Loan Party in
the Joint and Several Borrower Group shall be required to apply any such
proceeds to repay any Indebtedness outstanding under this Agreement, (B) from
and after the effective date of each such Seven A Loan through but excluding the
date that such Seven A Loan is repaid by the Joint and Several Borrower in full,
such Seven A Loan shall bear interest at the rate equal to the weighted average
interest rate, reset on a monthly basis, of all Parent Loans that were made to
the

 

3

--------------------------------------------------------------------------------


 

Parent the proceeds from which were used to make such Seven A Loan and (C)
notwithstanding any terms of this Agreement to the contrary, including without
limitation Section 6.10(d) and Section 6.13 hereof, the aggregate principal
amount of each Seven A Loan, together with all accrued and unpaid interest
thereon, shall not be repaid by the Joint and Several Borrower until its
Specified Payment Date;

 

(iv)          the Parent may use the proceeds of each Parent Loan (A) to make
one or more loans to the Joint and Several Borrower, subject to the terms of
clause (iii) immediately above and (B) for other general corporate purposes; and
the Joint and Several Borrower may use the proceeds of each Seven A Loan to make
capital expenditures for shared services and for other general corporate
purposes;

 

(v)           from and after the occurrence of the Cost Allocation Triggering
Event, each Participating Borrower shall, in one or more instances, use its HCG
Loan Amounts to make a loan to one or more Holding Company Guarantors (each, an
“HCG Loan”), it being agreed that (A) from and after the effective date of each
HCG Loan through but excluding the date that such HCG Loan is repaid by the
applicable Holding Company Guarantor in full, such HCG Loan shall bear interest
at the rate equal to the weighted average interest rate, reset on a monthly
basis, of the Loans made to such Participating Borrower under the terms of this
Agreement (or, with respect to any Participating Borrower that does not have
Loans outstanding under this Agreement, at a rate equal to the weighted average
interest rate, reset on a monthly basis, applicable to the HCG Loans made by all
Participating Borrowers that have Loans outstanding under this Agreement) and
(B) notwithstanding any terms of this Agreement to the contrary, including
without limitation Section 6.10(d) and Section 6.13 hereof, the aggregate
principal amount of each HCG Loan, together with all accrued and unpaid interest
thereon, shall not be repaid by the applicable Holding Company Guarantor until
its Specified Payment Date; and

 

(vi)          each Holding Company Guarantor shall use the proceeds from each
HCG Loan to make payments to Loan Parties in certain Borrower Groups in
accordance with the new cost allocation methodology and Bankruptcy Court order
referred to in the definition of “Cost Allocation Triggering Event”.

 

“New DIP Budget” shall mean with respect to the Parent and each Borrower Group,
the budget covering the period from January 1, 2006 through December 31, 2006,
in form and substance reasonably satisfactory to the Co-Lead Arrangers, that was
delivered by the Loan Parties to the

 

4

--------------------------------------------------------------------------------


 

DIP Lenders in connection with the consummation of the transactions contemplated
by this Agreement.

 

“Prior DIP Budget” shall mean with respect to the Parent and each Borrower
Group, the budget covering the period from January 1, 2005 through March 31,
2006, that was delivered by the Loan Parties to the DIP Lenders in connection
with the consummation of the transactions contemplated by the Existing Credit
and Guaranty Agreement.

 

“Specified Funding Transaction” shall have the meaning set forth in Amendment
No. 13 to the First Amended and Restated Credit and Guaranty Agreement.

 

“Specified Payment Date” shall mean with respect to any Loan Party, the earlier
of (i) the effective date of such Loan Party’s plan of reorganization under
chapter 11 of the Bankruptcy Code and (ii) the date on which such Loan Party’s
Case is dismissed or converted to a case under chapter 7 of the Bankruptcy Code.

 

(b)           The Existing DIP Credit Agreement is hereby amended by adding the
schedule attached hereto as Schedule 1.01 as Schedule 1.01 thereto.

 

Section 4.               Certain Amended and Restated Definitions. (a)  Section
1.01 of the Existing DIP Credit Agreement is hereby amended by amending and
restating the following definitions in their entirety as follows:

 

“Agreement” shall mean this Fourth Amended and Restated Credit and Guaranty
Agreement, dated as of March 17, 2006, as the same may from time to time be
further amended, modified or supplemented.

 

“Applicable L/C Fee Rate” shall mean a rate per annum equal to 2.00%.

 

“Applicable Margin” shall mean, on any date, (i) with respect to any Eurodollar
Loan, a rate per annum equal to 2.00%, and (ii) with respect to any ABR Loan, a
rate per annum equal to 1.00%.

 

“Borrowing Limit” shall mean, at any time, (i) prior to the occurrence of the
Cost Allocation Triggering Event, and with respect to any Borrower, the amount
set forth opposite the applicable Borrower’s name under the heading “Initial
Borrowing Limits” in Part I of Annex E attached hereto and (ii) from and after
the occurrence of the Cost Allocation Triggering Event, and with respect to any
Borrower, the amount set forth opposite the applicable Borrower’s name under the
heading “Final Borrowing Limits” in Part I of Annex E attached hereto (net of
any reductions made to its “Initial Borrowing Limit” pursuant to Section 2.14
following the date hereof and prior to the occurrence of the

 

5

--------------------------------------------------------------------------------


 

Cost Allocation Triggering Event), in each case as reduced from time to time
pursuant to Sections 2.11 and 2.14 or as amended from time to time in accordance
with Section 10.10 below pursuant to an amendment entered into by the Loan
Parties and the requisite DIP Lenders. The DIP Lenders and the Agents hereby
acknowledge and agree that the change in the Borrowing Limits of the applicable
Borrower contemplated hereby upon the occurrence of the Cost Triggering Event
shall occur automatically once the requirements set forth in the definition of
Cost Allocation Triggering Event have been satisfied, and that the change in
such Borrowing Limits shall not be deemed an amendment to this Agreement and
shall not require the consent or approval of the DIP Lenders or any Agent
hereunder, notwithstanding any term contained herein to the contrary, it being
understood and agreed that any other change in the Borrowing Limits (other than
those expressly contemplated in Part I of Annex E hereto upon the occurrence of
the Cost Allocation Triggering Event and those otherwise permitted under the
terms of this Agreement) shall require the consent of the requisite DIP Lenders
on the terms set forth herein. Notwithstanding anything contained herein to the
contrary, in no event, including upon the occurrence of the Cost Allocation
Triggering Event, shall (A) the Borrowing Limit of a Borrower hereunder be
reduced to an amount below the then Outstanding Exposure of the Borrower Group
of such Borrower or (B) the Borrowing Limit of a Borrower hereunder be reduced
to an amount that would cause the Letter of Credit Outstandings of such Borrower
to exceed such Borrower’s Letter of Credit Sublimit.

 

“Current SEC Reports” means each periodic or current report filed by the Parent
with the United States Securities and Exchange Commission on or after March 28,
2002 and prior to the Closing Date, including, without limitation, the Parent’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2004, which
was filed by the Parent with the United States Securities and Exchange
Commission on October 5, 2005.

 

“Intellectual Property Schedule” shall have the meaning set forth in Section
3.12.

 

“Letter of Credit Sublimit” shall mean, at any time, with respect to any
Borrower, the lesser of (i) the amount set forth opposite the applicable
Borrower’s name in Annex F attached hereto and (ii) such Borrower’s Borrowing
Limit at such time.

 

“Maturity Date” shall mean August 7, 2006; provided, that if the transactions
contemplated by each of (a) that certain Asset Purchase Agreement, dated as of
April 20, 2005, by and between the Parent and Time Warner NY Cable LLC and (b)
that certain Asset Purchase Agreement, dated as of April 20, 2005, by and
between the Parent and

 

6

--------------------------------------------------------------------------------


 

Comcast Corporation, shall not have been consummated on or before August 7, 2006
due solely to the fact that any governmental approvals in respect of antitrust
matters have not been obtained (or, if previously obtained, have been revoked)
on or prior to such date, upon receipt by the Co-Lead Arrangers of written
notice from the Parent that all such transactions have not been (or will not be)
consummated on or prior to such date due to the limited reason set forth
immediately above, the Maturity Date shall be extended to November 7, 2006;
provided, further, that the DIP Lenders and the Agents hereby acknowledge and
agree that (a) the change of the Maturity Date contemplated by the foregoing
proviso shall occur automatically upon the delivery by the Parent to the Co-Lead
Arrangers of such written notice and (b) such change in the Maturity Date shall
not be deemed an amendment to this Agreement and shall not require the consent
or approval of the DIP Lenders or any Agent hereunder, notwithstanding any term
contained herein to the contrary, it being understood and agreed that any other
change in the Maturity Date (other than as expressly contemplated by the
foregoing proviso) shall require the consent of the requisite DIP Lenders on the
terms set forth herein.

 

(b)           Part I of Annex E to the Existing DIP Credit Agreement is hereby
replaced in its entirety by Part I of Annex E attached hereto.

 

(c)           Annex F to the Existing DIP Credit Agreement is hereby deleted in
its entirety and replaced with Annex F attached hereto.

 

Section 5.               Certain Amended Definitions. (a)  Capital Expenditures.
The definition of “Capital Expenditures” in Section 1.01 of the Existing DIP
Credit Agreement is hereby amended by changing the aggregate amount of Shared
Capital Expenditures that may be incurred by any Loan Party in the Joint and
Several Borrower Group for the period starting on May 1, 2003 and ending on the
Maturity Date, which amount is set forth in clause (ii) of such definition, from
“$200,000,000” to “$230,000,000”.

 

(b)           EBITDA. The definition of “EBITDA” set forth in Section 1.01 of
the Existing DIP Credit Agreement is hereby amended by (a) deleting the word
“and” at the end of clause (H) thereof and replacing it with a comma and (b)
inserting the word “and” and the following new clause (J) at the end of clause
(I) thereof:

 

“(J) the aggregate amount of any write-down, write-off or other non-cash charge
recorded or loss incurred by any Loan Party in the Joint and Several Borrower
Group during such period with respect to the investment of any such Loan Party
in Adelphia Connection Ltda, Adelphia Brasil Ltda, Adelphia Comunicacoes S A
and/or STV Comunicacoes S A, provided, that the amount of any such write-down,
write-off, non-cash charge or loss so recorded or incurred does not exceed
$5,000,000 in the aggregate,”.

 

7

--------------------------------------------------------------------------------


 

(c)           EBITDAR. The definition of “EBITDAR” set forth in Section 1.01 of
the Existing DIP Credit Agreement is hereby amended by (a) deleting the word
“and” at the end of clause (L) thereof and replacing it with a comma and (b)
inserting the word “and” and the following new clause (N) at the end of clause
(M) thereof:

 

“(N) with respect to the Joint and Several Borrower Group only, the aggregate
amount of any write-down, write-off or other non-cash charge recorded or loss
incurred by any Loan Party in such Borrower Group during such period with
respect to the investment of any such Loan Party in Adelphia Connection Ltda,
Adelphia Brasil Ltda, Adelphia Comunicacoes S A and/or STV Comunicacoes S A,
provided that the amount of any such write-down, write-off, non-cash charge or
loss so recorded or incurred does not exceed $5,000,000 in the aggregate,”.

 

(d)           Guaranteed Obligations. The definition of “Guaranteed Obligations”
set forth in Section 1.01 of the Existing DIP Credit Agreement is hereby amended
by deleting clause (iii) thereof in its entirety.

 

(e)           Guarantor. The definition of “Guarantor” set forth in Section 1.01
of the Existing DIP Credit Agreement is hereby amended by deleting the words
“each SPV Guarantor” contained therein.

 

(f)            Reduction Event. The definition of “Reduction Event” set forth in
Section 1.01 of the Existing DIP Credit Agreement is hereby amended by deleting
(i) the proviso contained in the first sentence of such definition and (ii) the
second sentence of such definition, in each case, in their entirety.

 

Section 6.               Deletion of Certain Defined Terms; Related Matters.
(a)  The defined terms “Allocation Order,” “First Delivery Date,” “Holding SPV,”
“Incremental Availability Date,” “Initial DIP Lenders,” “Initial Majority DIP
Lenders,” “Long-Term Budget,” “Monthly Budget,” “Qualifying SPV,” “Real Property
Proceeds Account,” “Rigas Real Property,” “SPV,” “SPV Guarantee” and “SPV
Guarantor” set forth in Section 1.01 of the Existing DIP Credit Agreement are
each hereby deleted in their entirety.

 

(b)           Exhibit G to the Existing DIP Credit Agreement is hereby deleted
in its entirety.

 

Section 7.               Amendment to Section 2.04(d) of the Existing DIP Credit
Agreement; Acknowledgment. Section 2.04(d) of the Existing DIP Credit Agreement
is hereby amended and restated to read in its entirety as follows:

 

“No Letter of Credit shall expire later than (x) October 8, 2006 if the Maturity
Date is August 7, 2006 or (y) January 7, 2007 if the Maturity Date has been
extended to November 7, 2006 pursuant to the definition thereof; provided that
if any Letter of Credit issued for the account of such

 

8

--------------------------------------------------------------------------------


 

Borrower shall be outstanding on the Termination Date applicable to such
Borrower, such Borrower shall, at or prior to the Termination Date, (i) cause
all Letters of Credit of such Borrower which expire after the Termination Date
for such Borrower to be returned to the Fronting Bank undrawn and marked
“cancelled” or (ii) if such Borrower is unable or elects not to do so in whole
or in part, either (A) provide a “back-to-back” letter(s) of credit to the
applicable Fronting Bank in form and substance reasonably satisfactory to such
Fronting Bank and the Administrative Agent, issued by a bank reasonably
satisfactory to such Fronting Bank and the Administrative Agent, and in an
amount equal to at least 110% of the then undrawn stated amount of all Letters
of Credit of such Borrower issued by such Fronting Bank that are to remain
outstanding following the Termination Date of such Borrower in accordance with
the terms hereof and/or (B) deposit cash in an account maintained by or, if
necessary opened by, such Borrower with the applicable Fronting Bank in an
amount equal to 110% of the then undrawn stated amount of all outstanding
Letters of Credit of such Borrower issued by such Fronting Bank that are to
remain outstanding following the Termination Date of such Borrower in accordance
with the terms hereof, in each case, to serve as collateral security for such
Borrower’s Reimbursement Obligations under all such Letters of Credit, it being
understood and agreed that such “back-to-back” letter(s) of credit shall be
returned undrawn and marked “cancelled” and/or such cash shall be remitted to
such Borrower, in each case, upon the expiration, cancellation or other
termination or satisfaction of such Reimbursement Obligations and the other
Obligations of such Borrower with respect to such Letters of Credit (other than
contingent indemnification obligations in respect of which no claims giving rise
thereto have been asserted). With respect to each Letter of Credit issued for
the account of a Borrower that remains outstanding after the Termination Date
applicable to such Borrower, (1) and notwithstanding any terms of this Agreement
and the other Loan Documents to the contrary, including, without limitation,
Sections 2.04(g), 2.04(h) and 2.04(i), so long as the applicable Borrower is in
compliance with the requirement set forth in the proviso to the preceding
sentence regarding such Letter of Credit, no DIP Lender other than the
applicable Fronting Bank shall have any rights or obligations (including without
limitation, any participation right or obligation) with respect to draws made
under such Letter of Credit after such Termination Date and (2) and subject to
clause (1) above, the other terms and conditions set forth in this Agreement
which are applicable to such Letter of Credit shall remain in full force and
effect until the expiration, cancellation or other termination or satisfaction
of the Reimbursement Obligations and other Obligations of the applicable
Borrower with respect to such Letter of Credit (other than contingent
indemnification obligations in respect of which no claims giving rise thereto
have been asserted).”

 

9

--------------------------------------------------------------------------------


 

Section 8.               Deletion of Section 2.31 of the Existing DIP Credit
Agreement. The Existing DIP Credit Agreement is hereby amended by deleting
Section 2.31 thereof in its entirety.

 

Section 9.               Amendment to Section 3.04(b) of the Existing DIP Credit
Agreement. Section 3.04(b) of the Existing DIP Credit Agreement is hereby
amended by (a) deleting the reference to “December 31, 2003” set forth therein
and replacing such reference with “December 31, 2004” and (b) replacing the
words “the Initial DIP Lenders” contained in clause (x) thereof with the words
“the DIP Lenders”.

 

Section 10.             Amendment to Section 3.05(c) of the Existing DIP Credit
Agreement. Section 3.05(c) of the Existing DIP Credit Agreement is hereby
amended and restated to read in its entirety as follows:

 

“(c) Except for the entities set forth on Schedule 3.05 (the “Non-Filed Holding
Company Guarantors”), each Loan Party is a debtor and a debtor-in-possession in
a case pending under chapter 11 of the Bankruptcy Code. Each Non-Filed Holding
Company Guarantor (i) only holds assets not used in the business of the Loan
Parties and only has liabilities associated with such assets and (ii) to the
extent it holds real property assets having a fair market value in excess of
$50,000, as determined in good faith by the Parent, has executed a deed of
trust, mortgage or other security document reasonably requested by the
Collateral Agent that provides to the Collateral Agent, for the ratable benefit
of the Agents, the Fronting Banks and the DIP Lenders, a perfected first
priority Lien on such assets (subject only to such Liens as shall exist on the
date of execution of such document and tax and other Liens arising by operation
of law).”

 

Section 11.             Amendment to Section 3.12 of the Existing DIP Credit
Agreement. (a)  Section 3.12 of the Existing DIP Credit Agreement is hereby
amended by (i) replacing the words “the Intellectual Property Schedule”
contained in the first sentence thereof with the words “Schedule 3.12 (the
“Intellectual Property Schedule”)” and (ii) deleting any and all references
therein to “March 31, 2005” and replacing such deleted references with “February
28, 2006”.

 

(b)           The Intellectual Property Schedule to the Existing DIP Credit
Agreement is hereby deleted in its entirety and replaced with the Intellectual
Property Schedule attached hereto as Schedule 3.12.

 

Section 12.             Amendment to Section 3.13 of the Existing DIP Credit
Agreement. (a)  Section 3.13 of the Existing DIP Credit Agreement is hereby
amended by deleting any and all references therein to “March 31, 2005” and
replacing such deleted references with “February 28, 2006”.

 

10

--------------------------------------------------------------------------------


 

(b)           Schedule 3.13 to the Existing DIP Credit Agreement is hereby
deleted in its entirety and replaced with Schedule 3.13 attached hereto.

 

Section 13.             Amendments to Section 4.03 of the Existing DIP Credit
Agreement. (a)  Section 4.03(d) of the Existing DIP Credit Agreement is hereby
amended by deleting the last sentence thereof in its entirety and replacing such
last sentence with the following sentence:

 

“An order of the Bankruptcy Court approving the Fourth Amended and Restated
Credit and Guaranty Agreement, dated as of March 17, 2006, among the Loan
Parties and the lenders and agents party thereto, in substantially the form of
Exhibit G (the “Extension Order”) and reasonably acceptable to the Co-Lead
Arrangers, shall be in full force and effect, and shall not have been stayed,
reversed, modified or amended in any respect without the prior written consent
of the Co-Lead Arrangers; and if the Extension Order is the subject of a pending
appeal in any respect, neither the occurrence of any Credit Event nor the
performance by any Loan Party of any of their respective obligations under any
of the Loan Documents shall be the subject of a presently effective stay pending
appeal.”.

 

(b)           Section 4.03(i) of the Existing DIP Credit Agreement is hereby
amended by deleting the following language contained therein: “(i) substantially
consistent with the Monthly Budget of the relevant Borrower applicable to the
calendar month in which such Credit Event occurs and (ii)”.

 

(c)           Exhibit H to the Existing DIP Credit Agreement is hereby deleted
in its entirety and replaced with Exhibit G attached hereto.

 

Section 14.             Amendment to Section 4.04 of the Existing Dip Credit
Agreement. Section 4.04 of the Existing DIP Credit Agreement and any related
definitions that are used solely in such Section are hereby deleted in their
entirety.

 

Section 15.             Amendments to Section 5.01 of the Existing DIP Credit
Agreement. (a)  Section 5.01(a) of the Existing DIP Credit Agreement is hereby
amended by replacing the parenthetical phrase “(but, in the case of the 2004
fiscal year, (1) with respect to the financial statements required to be
delivered pursuant to clause (x) immediately below, no later than October 31,
2005, and (2) with respect to the financial statements required to be delivered
pursuant to clause (y) immediately below, no later than November 30, 2005),”
with the following parenthetical phrase:

 

“(but, in the case of the 2005 fiscal year, (1) with respect to the financial
statements required to be delivered pursuant to clause (x) immediately below, no
later than April 30, 2006, and (2) with respect to

 

11

--------------------------------------------------------------------------------


 

the financial statements required to be delivered pursuant to clause (y)
immediately below, no later than May 31, 2006),”.

 

(b)           Section 5.01(a) of the Existing DIP Credit Agreement is hereby
further amended by deleting clause (bb) thereof in its entirety and replacing
such deleted clause with the following:

 

“(bb) the matters described under the sections entitled “Risk Factors” and
“Legal Proceedings” in the Parent’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2004, which was filed with the SEC on October 6, 2005
(the matters referred to in clauses (aa) and (bb) above are hereinafter referred
to as the “Permitted Qualifications”)”.

 

(c)           Section 5.01(c) of the Existing DIP Credit Agreement is hereby
amended by deleting clause (D) thereof in its entirety and replacing such
deleted clause with the following:

 

“(D) setting forth in reasonable detail a reconciliation of the financial
results of such Borrower Group or the Parent Group, as the case may be, set
forth in such financial statements with the projected financial results for
relevant period set forth in (1) in the case of any financial statements
delivered pursuant to Section 5.01(a) above with respect to the fiscal year of
the Parent or the applicable Borrower Group or Borrower Groups ended December
31, 2005, the Prior DIP Budget, and (2) in the case of any financial statements
delivered pursuant to Section 5.01(b) above with respect to the Parent or any
Borrower Group, the New DIP Budget;”.

 

(d)           Section 5.01(k) of the Existing DIP Credit Agreement is hereby
deleted in its entirety and, in replace thereof, the words “Intentionally
Omitted” shall be included in said Section 5.01(k).

 

(e)           Section 5.01(l) of the Existing DIP Credit Agreement is hereby
amended and restated to read in its entirety as follows:

 

“(l) from time to time, upon request by the Co-Lead Arrangers, with respect to
any Borrower or the Parent, an updated New DIP Budget;”.

 

(f)            Section 5.01(m) of the Existing DIP Credit Agreement is hereby
amended and restated to read in its entirety as follows:

 

“(m) with respect to each calendar month ending after the Closing Date, on or
prior to the fifth Business Day following the last Friday of the preceding
month, from each Borrower, a statement of projected cash receipts and cash
disbursements with respect to such Borrower’s Borrower Group for each week in
the period of thirteen continuous weeks

 

12

--------------------------------------------------------------------------------


 

commencing with the week in which such statement is delivered, in form and
substance acceptable to the Co-Lead Arrangers;”.

 

(g)           Section 5.01(p) of the Existing DIP Credit Agreement is hereby
deleted in its entirety and, in replace thereof, the words “Intentionally
Omitted” shall be included in said Section 5.01(p).

 

Section 16.             Amendment to Section 5.07 of the Existing DIP Credit
Agreement. Section 5.07 of the Existing DIP Credit Agreement is hereby amended
by deleting the words “(the “Intellectual Property Schedule”)” contained in
clause (iii) thereof.

 

Section 17.             Deletion of Section 5.15 of the Existing DIP Credit
Agreement. Section 5.15 of the Existing DIP Credit Agreement is hereby deleted
in its entirety.

 

Section 18.             Amendments to Section 6.04 of the Existing DIP Credit
Agreement. (a) Section 6.04(b) of the Existing DIP Credit Agreement is hereby
amended by (i) replacing the words “ending on or after the Covenant Addendum
Date” contained in the third line thereof with the words “commencing on or after
January 1, 2006” and (ii) deleting the words “with respect to any period
commencing on or after May 1, 2003,” and “(after giving effect to Amendment No.
8 hereto)”, in each case contained in the second proviso thereto.

 

(b)           Section 6.04(c) of the Existing DIP Credit Agreement is hereby
amended by replacing the words “ending on or after the Covenant Addendum Date”
contained in the second and third lines thereof with the words “commencing on or
after January 1, 2006”.

 

(c)           Section 6.04(d) of the Existing DIP Credit Agreement is hereby
amended by deleting the words “Except for the two-month period ending on June
30, 2003,” contained therein.

 

(d)           Part II of Annex E to the Existing DIP Credit Agreement is hereby
replaced in its entirety by Part II of Annex E attached hereto.

 

Section 19.             Amendments to Section 6.05 of the Existing DIP Credit
Agreement. (a) Section 6.05(a) of the Existing DIP Credit Agreement is hereby
amended by deleting the reference to “May 1, 2003” set forth therein and
replacing such reference with “January 1, 2006”.

 

(b)           Section 6.05(b) of the Existing DIP Credit Agreement is hereby
amended by deleting the reference to “May 1, 2003” set forth therein and
replacing such reference with “January 1, 2006”.

 

Section 20.             Amendments to Section 6.10 of the Existing DIP Credit
Agreement. (a) Section 6.10(a) of the Existing DIP Credit Agreement is

 

13

--------------------------------------------------------------------------------


 

hereby amended by deleting all of the language contained in clause (x) thereof
in its entirety and replacing such deleted language with the phrase
“Intentionally Omitted.”

 

(b)           The definition of “Permitted Inter-Group Debt” set forth in
Section 6.10(b) of the Existing DIP Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“Permitted Inter-Group Debt” means (i) any intercompany debt permitted to be
incurred by any Loan Party pursuant to clauses (iii) or (iv) above and (ii) any
Specified Inter-Group Reimbursement Obligation, provided, however, that any
intercompany debt incurred by a Loan Party that arises out of (a) the Specified
Funding Transaction or (b) the Intercompany Funding Transactions shall not be
deemed Permitted Inter-Group Debt for purposes of this Agreement and the other
Loan Documents.

 

(c)           Section 6.10 of the Existing DIP Credit Agreement is hereby
amended by adding the following new sub-section (e) at the end thereof:

 

“(e)  Notwithstanding anything to the contrary contained in this Agreement or
Amendment No. 13 to the First Amended and Restated Credit and Guaranty Agreement
(“Amendment No. 13”), each Participating Borrower Loan (as defined in Amendment
No. 13) arising out of the Specified Funding Transaction shall bear interest
from and after the date hereof at the rate equal to the weighted average
interest rate, reset on a monthly basis, of the Loans made to the applicable
Participating Borrower (as defined in Amendment No. 13) under the terms of this
Agreement (or, with respect to any Participating Borrower that does not have
Loans outstanding under this Agreement, at a rate equal to the weighted average
interest rate, reset on a monthly basis, applicable to the Participating
Borrower Loans made by all Participating Borrowers that have Loans outstanding
under this Agreement).”

 

Section 21.             Amendments to Section 7.01 of the Existing DIP Credit
Agreement. (a)  Section 7.01(c) of the Existing DIP Credit Agreement is hereby
amended by deleting the words “or any covenant contained in any SPV Guarantee”
contained therein.

 

(b)           Section 7.01(l) of the Existing DIP Credit Agreement is hereby
amended by (i) renaming clause (x) thereof as clause (xi) and (ii) adding the
following new clause (x) at the end of clause (ix) thereof:

 

“, (x) any Pre-Petition Payment by a Forfeited Entity to the extent that such
Pre-Petition Payment is made to a vendor or similar supplier with respect to
services or products rendered or provided, as applicable, to

 

14

--------------------------------------------------------------------------------


 

such Forfeited Entity by such vendor or other supplier in the ordinary course of
business prior to the Petition Date of such Forfeited Entity”.

 

Section 22.             Amendment to Section 10.10(a) of the Existing DIP Credit
Agreement. Section 10.10(a) of the Existing DIP Credit Agreement is hereby
amended by (a) deleting clauses (3)(C) and (4) of the proviso thereto and (b)
deleting the last sentence thereof in its entirety.

 

Section 23.             Deletion of Section 10.17 of the Existing DIP Credit
Agreement; Related Matters. (a) Section 10.17 of the Existing DIP Credit
Agreement is hereby deleted in its entirety.

 

(b)           The Loan Parties, the DIP Lenders and the Agents hereby
acknowledge and agree that upon the Restatement Effective Date, (i) each
Qualifying SPV shall become a Holding Company Guarantor under the terms of this
Amended and Restated DIP Credit Agreement, the Amended and Restated Security and
Pledge Agreement and the other Loan Documents and shall have all of the rights
and be subject to all of the obligations of a Holding Company Guarantor
hereunder and thereunder, (ii) any and all guarantee agreements (other than any
such agreement set forth in this Amended and Restated DIP Credit Agreement)
previously executed and delivered by any Qualifying SPV in favor of the DIP
Lenders with respect to the Obligations shall terminate and shall cease to be of
any further force or effect and (iii) the Collateral Agent shall pay to the
Parent or any other Holding Company Guarantor specified by the Parent all
amounts on deposit in any Real Property Proceeds Account on the Restatement
Effective Date (and the aggregate amount of all amounts on deposit in any Real
Property Proceeds Account on the Restatement Effective Date is set forth in
Schedule 23-1 hereto).

 

Section 24.             Release of Amounts from Letter of Credit Accounts. On
the Restatement Effective Date, the Collateral Agent hereby agrees to pay to
each Borrower whose name is set forth on Schedule 24-1 hereto an aggregate
amount in cash equal to the amount set forth opposite such Borrower’s name on
said Schedule 24-1 hereto, with such amounts representing, and being limited to,
the amount on deposit in the Letter of Credit Account of such Borrower on the
Restatement Effective Date. Notwithstanding the foregoing, the Loan Parties
hereby acknowledge and agree that, from and after the Restatement Effective
Date, the terms and conditions contained in the Existing DIP Credit Agreement
with respect to the cash collateralization of issued and outstanding Letters of
Credit under certain circumstances, including, without limitation, the
circumstances described in Section 2.14 of the Existing DIP Credit Agreement
shall remain in full force and effect. Each DIP Lender and each Agent (other
than the Collateral Agent) hereby acknowledges and agrees to the terms and
conditions set forth in this Section 24.

 

Section 25.             Certain Waivers With Respect to the Intercompany Funding
Transactions. (a)  Each DIP Lender hereby waives any Default or Event

 

15

--------------------------------------------------------------------------------


 

of Default arising under Section 2.14, Section 5.08(a), Section 6.03, Section
6.06, Section 6.09, Section 6.10, Section 6.13, Section 7.01(b), Section 7.01(c)
or Section 7.01(d) of this Amended and Restated DIP Credit Agreement, whether
any such Default or Event of Default relates to a Loan Party in the Seven A
Borrower Group, a Holding Company Guarantor or any other Loan Party, solely to
the extent that any such Default or Event of Default arises out of the
Intercompany Funding Transactions or any portion thereof.

 

(b)           In furtherance of the terms set forth in Section 25(a) above, each
DIP Lender hereby acknowledges and agrees that neither the amount of the Parent
Loans nor the amount of any Seven A Loan nor the amount of any HCG Loan (as each
such term is defined in the definition of “Intercompany Funding Transactions”)
shall count against or otherwise reduce the aggregate amount of Investments that
the Loan Parties are permitted to make under the terms of Section 6.10(a) of
this Amended and Restated Credit and Guaranty Agreement without obtaining the
prior written consent of the Required DIP Lenders, provided that each such
Parent Loan, Seven A Loan or HCG Loan is incurred in accordance with the terms
hereof. Notwithstanding the foregoing, the waivers set forth in this Section 25
shall be conditioned upon and shall not become effective until the Loan Parties
shall have received an order of the Bankruptcy Court approving the terms of the
Intercompany Funding Transactions, which order shall also approve any proposed
modifications to the terms of the Cash Management Protocol and, if required, the
Cash Management Order, to permit the consummation of the Intercompany Funding
Transactions, it being expressly understood and agreed that, to the extent the
Bankruptcy Court does not issue such an order with respect to the Intercompany
Funding Transactions, the waivers set forth in this Section 25 shall be null and
void and of no further force or effect; provided, however, that if the
Bankruptcy Court shall issue an order approving a portion of the Intercompany
Funding Transactions, but not all of the transactions contemplated by the
Intercompany Funding Transactions, the waivers set forth in this Section 25
shall be effective with respect to (and only with respect to) that portion of
the Intercompany Funding Transactions that are so approved by the Bankruptcy
Court.

 

Section 26.             Acknowledgement of Existing Waivers. Each DIP Lender
hereby acknowledges and agrees that any and all Existing Waivers (as herein
defined) shall continue to remain in full force and effect on and after the
Restatement Effective Date and shall be binding upon and be enforceable against
all of the DIP Lenders hereunder. “Existing Waivers” means all written waivers
(whether in respect of compliance with the terms of, Defaults or Events of
Defaults under, or other matters pertaining to, the Existing DIP Credit
Agreement) granted by the DIP Lenders under the terms of the Existing DIP Credit
Agreement prior to the Restatement Effective Date.

 

Section 27.             New DIP Lenders, Extending DIP Lenders and Exiting DIP
Lenders. (a)                With effect from and including the Restatement
Effective Date, (i) each Person listed on the signature pages hereof that is not
a

 

16

--------------------------------------------------------------------------------


 

party to the Existing DIP Credit Agreement (each, a “New DIP Lender”) shall
become a DIP Lender on the terms and subject to the conditions set forth in this
Amended and Restated DIP Credit Agreement, (ii) each Person who, immediately
prior to the Restatement Effective Date, was a DIP Lender under the terms of the
Existing DIP Credit Agreement, and whose name is set forth on the signature
pages hereof (each, an “Extending DIP Lender”), shall continue to be a DIP
Lender on the terms and subject to the conditions set forth in this Amended and
Restated DIP Credit Agreement and (iii) each Person who, immediately prior to
the Restatement Effective Date, was a DIP Lender under the terms of the Existing
DIP Credit Agreement, but whose name is not set forth on the signature pages
hereof (each, an “Exiting DIP Lender”; the Exiting DIP Lenders and the Extending
DIP Lenders are collectively referred to as the “Old DIP Lenders”), shall,
subject to the terms hereof, cease to be a DIP Lender and shall not be a party
to, or otherwise have any rights or be subject to any obligations under, this
Amended and Restated DIP Credit Agreement.

 

(b)           On the Restatement Effective Date, (i) Annex A to the Existing DIP
Credit Agreement shall be replaced in its entirety by Annex A attached hereto,
with the Tranche A Commitment of each Extending DIP Lender and each New DIP
Lender whose name is set forth on said Annex A attached hereto being the amount
set forth opposite the name of such Tranche A DIP Lender thereon, (ii) Annex D
to the Existing DIP Credit Agreement shall be replaced in its entirety by Annex
D attached hereto, with the Tranche B Commitment of each Extending DIP Lender
and each New DIP Lender whose name is set forth on said Annex D attached hereto
being the amount set forth opposite the name of such Tranche B DIP Lender
thereon, subject in the case of clauses (i) and (ii) immediately above, to the
reduction of the Tranche A Commitments of the Tranche A DIP Lenders and/or the
reduction of the Tranche B Commitments of the Tranche B DIP Lenders in
accordance with and subject to the terms of this Amended and Restated DIP Credit
Agreement and (iii) the Tranche A Commitment and the Tranche B Commitment of
each Exiting DIP Lender shall be $0. From and after the Restatement Effective
Date, each Extending DIP Lender and each New DIP Lender that has a Tranche A
Commitment in excess of $0 as set forth on Annex A attached hereto, shall from
time to time fund Loans and participate in Letters of Credit (including the
funding of Loans and the participations in Letters of Credit contemplated by
Sections 27(c) and 27(d) below) on the terms and subject to the conditions set
forth in this Amended and Restated DIP Credit Agreement, including that the
conditions to borrowing under this Amended and Restated DIP Credit Agreement are
met on the date of such Borrowing. On the Restatement Effective Date, each
Extending DIP Lender and each New DIP Lender that has a Tranche B Commitment in
excess of $0 as set forth on Annex D attached hereto shall make the Tranche B
Loans contemplated by Section 2.03 of this Amended and Restated DIP Credit
Agreement.

 

(c)           On the Restatement Effective Date, each Borrower shall repay the
entire principal amount of, and all accrued and unpaid interest on, the Loans of

 

17

--------------------------------------------------------------------------------


 

the Old DIP Lenders made to such Borrower which are outstanding under the
Existing DIP Credit Agreement immediately prior to the Restatement Effective
Date (the “Outstanding Loans”), which amounts, with respect to each Borrower,
are set forth on Schedule 27-1 attached hereto. On the Restatement Effective
Date, the Borrowers repaying Outstanding Loans as contemplated by the
immediately preceding sentence hereof shall deliver a notice or notices pursuant
to Section 2.07(b) of the Existing DIP Credit Agreement requesting a Borrowing
or Borrowings of ABR Loans or Eurodollar Loans, as the case may be, in an
aggregate principal amount up to the aggregate amount of the Outstanding Loans
(including all accrued and unpaid interest on, and the other amounts payable
under Section 27(e) below in respect of, such Outstanding Loans) of such
Borrower being repaid as contemplated hereby, and each such Borrower shall
direct that the proceeds from all such Borrowings (together, if applicable, with
any available cash that such Borrower determines to use in connection therewith)
be used to repay the entire principal amount of such Outstanding Loans and all
accrued and unpaid interest on, and the other amounts payable under Section
27(e) below in respect of, such Outstanding Loans. All Tranche A Loans and all
Tranche B Loans made to the Borrowers on the Restatement Effective Date as
contemplated by the immediately preceding sentence hereof (and, subject to the
terms of this Amended and Restated DIP Credit Agreement, all Tranche A Loans
made after the Restatement Effective Date) shall, in accordance with Section
2.01(a) of the Existing DIP Credit Agreement and, in the case of the Tranche B
Loans, Section 2.03 of this Amended and Restated DIP Credit Agreement, be funded
by each Extending DIP Lender and each New DIP Lender that is a Tranche A DIP
Lender or a Tranche B DIP Lender, as the case may be, pro rata in accordance
with such DIP Lender’s Class Percentage of the relevant Class.

 

(d)           On the Restatement Effective Date, all participations by each Old
DIP Lender in Letters of Credit outstanding under the Existing DIP Credit
Agreement immediately prior to the Restatement Effective Date (the “Outstanding
Letters of Credit”) shall be deemed to be cancelled, it being understood and
agreed that the deemed cancellation of the participations of the Old DIP Lenders
in such Outstanding Letters of Credit shall not in any way affect the
Outstanding Letters of Credit, which shall remain unaltered and in full force
and effect from, after and including the Restatement Effective Date on the terms
set forth herein and in such Outstanding Letters of Credit; the aggregate face
amount of the Outstanding Letters of Credit is set forth on Schedule 27-2.
Pursuant to a notice given by certain Borrowers to the Fronting Bank and the
Administrative Agent on the Restatement Effective Date, all Outstanding Letters
of Credit shall, on the Restatement Effective Date, be deemed to be Tranche A
Letters of Credit and all participations in such Outstanding Letters of Credit
shall, in accordance with the terms of Section 2.04(g) of the Existing DIP
Credit Agreement, be allocated to and assumed by each Extending DIP Lender and
each New DIP Lender that is a Tranche A DIP Lender in accordance with their
Class Percentages.

 

18

--------------------------------------------------------------------------------


 

(e)           With respect to the prepayment of Outstanding Loans made pursuant
to Section 27(c) above, the Borrowers agree to reimburse each applicable Old DIP
Lender, including each Exiting DIP Lender, for any funding losses incurred in
connection therewith that are required to be paid by the Loan Parties pursuant
to the terms of the Existing DIP Credit Agreement.

 

(f)            Subject to the terms and conditions hereof, the transactions
contemplated by this Section 27 shall be consummated on the Restatement
Effective Date on the terms set forth herein, notwithstanding any term in the
Existing DIP Credit Agreement, including without limitation, any term set forth
in Article 2 thereof, that would otherwise prohibit or restrict the consummation
of such transactions on the terms set forth herein, with all such terms and
conditions that would otherwise prohibit or restrict the consummation of the
transactions contemplated hereby being waived solely for the purpose of such
consummation.

 

Section 28.             Representations of Loan Parties. Subject to the terms of
Section 3.15 of the Existing DIP Credit Agreement, each Loan Party represents
and warrants that (i) the representations and warranties of the Loan Parties set
forth in the Loan Documents (after giving effect to the amendments thereto
contemplated hereby) will be true and correct in all material respects on and as
of the Restatement Effective Date with the same effect as if made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date (which shall be true and correct in all material
respects on and as of such earlier date) and (ii) no Default or Event of Default
will have occurred and be continuing on such date.

 

Section 29.             Governing Law. THIS AMENDED AND RESTATED DIP CREDIT
AGREEMENT SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED WHOLLY WITHIN SUCH STATE AND THE BANKRUPTCY CODE.

 

Section 30.             Counterparts; Effectiveness. This Amended and Restated
DIP Credit Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Amended and Restated DIP Credit
Agreement shall become effective on the date (the “Restatement Effective Date”,
which shall occur contemporaneously with the Closing Date) when:

 

(a)       the Administrative Agent shall have received from each of the Loan
Parties and the DIP Lenders (other than any Exiting DIP Lender) a counterpart
hereof signed by such party or facsimile or other written confirmation (in form
satisfactory to the Administrative Agent) that such party has signed a
counterpart hereof (and the DIP Lenders as to which the Administrative Agent
shall have received such counterparts or such confirmation shall constitute the
Super-Majority DIP Lenders under the Existing DIP Credit Agreement as in effect

 

19

--------------------------------------------------------------------------------


 

immediately prior to the effectiveness of this Amended and Restated DIP Credit
Agreement);

 

(b)      the Administrative Agent shall have received (i) an opinion of Willkie
Farr & Gallagher LLP, counsel for the Loan Parties and (ii) an opinion of
in-house counsel to the Parent, in each case dated the Restatement Effective
Date in form and substance reasonably satisfactory to the Co-Lead Arrangers;

 

(c)       all fees payable pursuant to the terms of that certain fee letter,
dated February 21, 2006, among certain of the Loan Parties and certain of the
financial institutions party hereto shall have been paid in full;

 

(d)      any Commitment Fee which is accrued and unpaid (whether due to an
Exiting DIP Lender or an Extending DIP Lender) as of the Restatement Effective
Date under the terms of the Existing DIP Credit Agreement shall have been paid
in accordance with Section 2.21 thereof;

 

(e)       any fee payable in respect of any issued and outstanding Letter of
Credit (whether due to an Exiting DIP Lender or an Extending DIP Lender) that is
accrued and unpaid as of the Restatement Effective Date under the terms of the
Existing DIP Credit Agreement shall have been paid in accordance with Section
2.22 thereof; and

 

(f)       the DIP Lenders shall have received a certified copy of the Extension
Order, reasonably acceptable to the Co-Lead Arrangers, which (i) shall have been
entered with the consent or non-objection of a preponderance of the Pre-Petition
Lenders (as determined in the reasonable discretion of the Co-Lead Arrangers
after consultation with the Parent) upon an application or motion of the Loan
Parties reasonably satisfactory in form and substance to the Co-Lead Arrangers,
on such prior notice to such parties (including the Pre-Petition Lenders) as may
in each case be reasonably satisfactory to the Co-Lead Arrangers, (ii) shall be
in full force and effect and (iii) shall not have been stayed, reversed,
modified or amended in any respect.

 

The Administrative Agent shall promptly notify the Loan Parties and the DIP
Lenders, including any Exiting DIP Lender, of the effectiveness of this Amended
and Restated DIP Credit Agreement, and such notice shall be conclusive and
binding on all parties hereto.

 

[Signature pages follow.]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT AND LENDER

 

 

 

 

 

 

 

BY:

/s/ William A. Austin

 

 

 

Name: William A. Austin

 

 

Title:  Vice President

 

 

 

J.P. MORGAN SECURITIES INC., AS JOINT
BOOKRUNNER AND CO-LEAD ARRANGER

 

 

 

 

 

 

 

BY:

/s/ Norma A. Corio

 

 

 

Name:  Norma A. Corio

 

 

Title:  Managing Director

 

 

 

CITICORP NORTH AMERICA, INC., AS
COLLATERAL AGENT AND LENDER

 

 

 

 

BY:

/s/ Michael M. Schadt

 

 

 

Name:  Michael M. Schadt

 

 

Title:  Director Asset Based Finance

 

 

 

CITIGROUP GLOBAL MARKETS, INC., AS
SYNDICATION AGENT, JOINT BOOKRUNNER
AND CO-LEAD ARRANGER

 

 

 

 

 

 

 

BY:

/s/ Michael M. Schadt

 

 

 

Name:  Michael M. Schadt

 

 

Title:  Authorized Signer

 

 

 

WACHOVIA BANK, NA., AS CO-
SYNDICATION AGENT

 

 

 

 

 

 

 

BY:

/s/ Helen F. Wessling

 

 

 

Name:  Helen F. Wessling

 

 

Title:  Managing Director

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, AS CO-
DOCUMENTATION AGENT

 

 

 

 

BY:

/s/ Stephen C. Levi

 

 

 

Name:  Stephen C. Levi

 

 

Title:  Director

 

 

 

BANK OF AMERICA, N.A., AS CO-
DOCUMENTATION AGENT

 

 

 

 

BY:

/s/ John W. Woodiel III

 

 

 

Name:  John W. Woodiel III

 

 

Title:  Senior Vice President

 

 

2

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

 

 

BY:

/s/ Philip F. Carfora

 

 

 

Name:  Philip F. Carfora

 

 

Title:  Duly Authorized Signatory

 

 

 

CIT LENDING SERVICES CORPORATION

 

 

 

 

BY:

/s/ Michael V. Monahan

 

 

 

Name:   Michael V. Monahan

 

 

Title:  Vice President

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS

 

 

 

 

BY:

/s/ Anca Trifan

 

 

 

Name:  Anca Trifan

 

 

Title:  Director

 

 

 

BY:

/s/ Diane F. Rolfe

 

 

 

Name:  Diane F. Rolfe

 

 

Title:  Director

 

 

 

THE FOOTHILL GROUP, INC.

 

 

 

 

BY:

/s/ Sean Dixon

 

 

 

Name:  Sean Dixon

 

 

Title:  Vice President

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS
BRANCH

 

 

 

 

BY:

/s/ Carol Flaton

 

 

 

Name:  Carol Flaton

 

 

Title:  Managing Director

 

3

--------------------------------------------------------------------------------


 

 

BY:

/s/ Megan Kane

 

 

 

Name:  Megan Kane

 

 

Title:  Director

 

 

 

CALYON

 

 

 

 

BY:

/s/ Anne G. Shean

 

 

 

Name:  Anne G. Shean

 

 

Title:  Director

 

 

 

BY:

/s/ John McCloskey

 

 

 

Name:  John McCloskey

 

 

Title:  Director

 

 

 

BANK OF MONTREAL

 

 

 

 

BY:

/s/ Geoffrey R. McConnell

 

 

 

Name:  Geoffrey R. McConnell

 

 

Title:  Director

 

 

 

BAYERISCHE HYPO-UND VEREINS BANK
AG, NEW YORK BRANCH

 

 

 

 

BY:

/s/ Miriam G. Trautman

 

 

 

Name:  Miriam G. Trautman

 

 

Title:  Associate Director

 

 

 

BY:

/s/ Loriann Curnyn

 

 

 

Name:  Loriann Curnyn

 

 

Title:  Managing Director

 

 

 

THE TRAVELERS INSURANCE COMPANY
BY: METROPOLITAN LIFE INSURANCE
COMPANY, ITS INVESTMENT MANAGER

 

 

 

 

BY:

/s/ James R. Dingler

 

 

 

Name:  James R. Dingler

 

 

Title:  Vice President

 

4

--------------------------------------------------------------------------------


 

 

SATELLITE SENIOR INCOME FUND II, LLC

BY: SATELLITE ASSET MANAGEMENT, L.P.,
ITS INVESTMENT MANAGER

 

 

 

 

 

 

 

BY:

/s/ Simon Raykher

 

 

 

Name:  Simon Raykher

 

 

Title:  General Counsel

 

 

 

SENIOR DEBT PORTFOLIO
BY:  BOSTON MANAGEMENT AND
RESEARCH AS INVESTMENT ADVISOR

 

 

 

 

BY:

/s/ Michael B. Botthof

 

 

 

Name:  Michael B. Botthof

 

 

Title:  Vice President

 

 

 

EATON VANCE INCOME TRUST
BY:  EATON VANCE MANAGEMENT
AS INVESTMENT ADVISOR

 

 

 

 

BY:

/s/ Michael B. Botthof

 

 

 

Name:  Michael B. Botthof

 

 

Title:  Vice President

 

 

 

EATON VANCE INSTITUTIONAL SENIOR
LOAN FUND

BY:  EATON VANCE MANAGEMENT
AS INVESTMENT ADVISOR

 

 

 

 

BY:

/s/ Michael B. Botthof

 

 

 

Name:  Michael B. Botthof

 

 

Title:  Vice President

 

 

 

EATON VANCE CDO III, LTD.

BY:  EATON VANCE MANAGEMENT

AS INVESTMENT ADVISOR

 

 

 

 

BY:

/s/ Michael B. Botthof

 

 

 

Name:  Michael B. Botthof

 

 

Title:  Vice President

 

5

--------------------------------------------------------------------------------


 

 

EATON VANCE CDO VI, LTD.

BY:  EATON VANCE MANAGEMENT

AS INVESTMENT ADVISOR

 

 

 

 

BY:

/s/ Michael B. Botthof

 

 

 

Name:  Michael B. Botthof

 

 

Title:  Vice President

 

 

 

EATON VANCE CDO VIII, LTD.

BY:  EATON VANCE MANAGEMENT

AS INVESTMENT ADVISOR

 

 

 

 

BY:

/s/ Michael B. Botthof

 

 

 

Name:  Michael B. Botthof

 

 

Title:  Vice President

 

 

 

GRAYSON & CO.

BY:  BOSTON MANAGEMENT AND
RESEARCH
AS INVESTMENT ADVISOR

 

 

 

 

BY:

/s/ Michael B. Botthof

 

 

 

Name:  Michael B. Botthof

 

 

Title:  Vice President

 

 

 

EATON VANCE
VT FLOATING-RATE INCOME FUND
BY:  EATON VANCE MANAGEMENT
AS INVESTMENT ADVISOR

 

 

 

 

BY:

/s/ Michael B. Botthof

 

 

 

Name:  Michael B. Botthof

 

 

Title:  Vice President

 

 

 

EATON VANCE
LIMITED DURATION INCOME FUND
BY:  EATON VANCE MANAGEMENT
AS INVESTMENT ADVISOR

 

 

 

 

BY:

/s/ Michael B. Botthof

 

 

 

Name:  Michael B. Botthof

 

 

Title:  Vice President

 

6

--------------------------------------------------------------------------------


 

 

TOLLI & CO.

 

BY:  EATON VANCE MANAGEMENT

 

AS INVESTMENT ADVISOR

 

 

 

BY:

/s/ Michael B. Botthof

 

 

 

Name: Michael B. Botthof

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

EATON VANCE SENIOR

 

 

FLOATING-RATE TRUST

 

 

BY: EATON VANCE MANAGEMENT

 

 

AS INVESTMENT ADVISOR

 

 

 

 

 

 

BY:

/s/ Michael B. Botthof

 

 

 

Name: Michael B. Botthof

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

EATON VANCE FLOATING-RATE INCOME TRUST

 

 

BY:  EATON VANCE MANAGEMENT

 

 

AS  INVESTMENT ADVISOR

 

 

 

 

 

 

BY:

/s/ Michael B. Botthof

 

 

 

Name: Michael B. Botthof

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

EATON VANCE SHORT DURATION
DIVERSIFIED INCOME FUND

 

 

BY:  EATON VANCE MANAGEMENT

 

 

AS INVESTMENT ADVISOR

 

 

 

 

 

 

BY:

/s/ Michael B. Botthof

 

 

 

Name: Michael B. Botthof

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

BLACK DIAMOND INTERNATIONAL
FUNDING, LTD.

 

 

 

 

 

 

BY:

/s/ Alan Corkish

 

 

 

Name: Alan Corkish

 

 

 

Title: Director

 

 

7

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF COMMERCE

 

 

 

BY:

/s/ John O’Dowd

 

 

 

Name: John O’Dowd

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

BY:

/s/ Milena Grgic

 

 

 

Name: Milena Grgic

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

SPIRET IV LOAN TRUST 2003-B

 

 

BY:  WILMINGTON TRUST COMPANY NOT
IN ITS INDIVIDUAL CAPACITY BUT SOLELY
AS TRUSTEE

 

 

 

 

 

 

BY:

/s/ Rachel L. Simpson

 

 

 

Name: Rachel L. Simpson

 

 

 

Title: Financial Services Officer

 

 

 

 

 

 

 

 

 

 

LONG LANE MASTER TRUST IV

 

 

 

 

 

 

BY:

/s/ M. Cristina Higgins

 

 

 

Name: M. Cristina Higgins

 

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 

FIDELITY CENTRAL INVESTMENT
PORTFOLIOS LLC: FIDELITY FLOATING
RATE CENTRAL INVESTMENT PORTFOLIO

 

 

 

 

 

 

BY:

/s/ John H. Costello

 

 

 

Name: John H. Costello

 

 

 

Title: Assistant Treasurer

 

 

 

 

 

 

 

 

 

 

FIDELITY ADVISOR SERIES II: FIDELITY
ADVISOR FLOATING RATE HIGH INCOME
FUND

 

 

 

 

 

 

BY:

/s/ John H. Costello

 

 

 

Name: John H. Costello

 

 

 

Title: Assistant Treasurer

 

 

8

--------------------------------------------------------------------------------


 

 

BALLYROCK CLO III LIMITED,
BY:  BALLYROCK INVESTMENT ADVISORS
LLC, AS COLLATERAL MANAGER

 

 

 

 

BY:

   /s/ Lisa Rymut

 

 

 

Name: Lisa Rymut

 

 

Title: Assistant Treasurer

 

 

 

SUNAMERICA SENIOR FLOATING RATE
FUND, INC.
BY: AIG GLOBAL INVESTMENT CORP.
INVESTMENT SUB-ADVISER

 

 

 

 

BY:

   /s/ Steven S. Oh

 

 

 

Name: Steven S. Oh

 

 

Title: Managing Director

 

 

 

SUNAMERICA LIFE INSURANCE COMPANY
BY: AIG GLOBAL INVESTMENT CORP., INC,
ITS INVESTMENT ADVISOR

 

 

 

 

 

 

 

BY:

   /s/ Steven S. Oh

 

 

 

Name: Steven S. Oh

 

 

Title: Managing Director

 

 

 

GALAXY CLO 2003-1, LTD.
BY: AIG GLOBAL INVESTMENT CORP.,
ITS COLLATERAL MANAGER

 

 

 

 

 

 

 

BY:

   /s/ Steven S. Oh

 

 

 

Name: Steven S. Oh

 

 

Title: Managing Director

 

 

 

GALAXY III CLO, LTD.
BY: AIG GLOBAL INVESTMENT CORP.,
ITS COLLATERAL MANAGER

 

 

 

 

 

 

 

BY:

   /s/ Steven S. Oh

 

 

 

Name: Steven S. Oh

 

 

Title: Managing Director

 

9

--------------------------------------------------------------------------------


 

 

GALAXY IV CLO, LTD.
BY: AIG GLOBAL INVESTMENT CORP.,
ITS COLLATERAL MANAGER

 

 

 

 

BY:

   /s/ Steven S. Oh

 

 

 

Name: Steven S. Oh

 

 

Title: Managing Director

 

 

 

ING PRIME RATE TRUST
BY: ING INVESTMENT MANAGEMENT CO.,
AS ITS INVESTMENT MANAGER

 

 

 

 

BY:

   /s/ Mohamed Basma

 

 

 

Name: Mohamed Basma

 

 

Title: Vice President

 

 

 

ING SENIOR INCOME FOND
BY: ING INVESTMENT MANAGEMENT CO.,
AS ITS INVESTMENT MANAGER

 

 

 

 

 

 

 

BY:

   /s/ Mohamed Basma

 

 

 

Name: Mohamed Basma

 

 

Title: Vice President

 

 

 

AVALON CAPITAL LTD. 3
BY: INVESCO SENIOR SECURED
MANAGEMENT, INC., AS ASSET MANAGER

 

 

 

 

 

 

 

BY:

   /s/ Scott Baskind

 

 

 

Name: Scott Baskind

 

 

Title: Authorized Signatory

 

 

 

CHAMPLAIN CLO, LTD.
BY: INVESCO SENIOR SECURED
MANAGEMENT, INC., AS COLLATERAL
MANAGER

 

 

 

 

 

 

 

BY:

   /s/ Scott Baskind

 

 

 

Name: Scott Baskind

 

 

Title: Authorized Signatory

 

10

--------------------------------------------------------------------------------


 

 

CHARTER VIEW PORTFOLIO
BY: INVESCO SENIOR SECURED
MANAGEMENT, INC., AS INVESTMENT
ADVISOR

 

 

 

 

 

 

 

BY:

   /s/ Scott Baskind

 

 

 

Name: Scott Baskind

 

 

Title: Authorized Signatory

 

 

 

DIVERSIFIED CREDIT PORTFOLIO LTD.
BY: INVESCO SENIOR SECURED
MANAGEMENT, INC., AS INVESTMENT
ADVISOR

 

 

 

 

 

 

 

BY:

   /s/ Scott Baskind

 

 

 

Name: Scott Baskind

 

 

Title: Authorized Signatory

 

 

 

AIM FLOATING RATE FUND
BY: INVESCO SENIOR SECURED
MANAGEMENT, INC., AS SUB-ADVISOR

 

 

 

 

 

 

 

BY:

   /s/ Scott Baskind

 

 

 

Name: Scott Baskind

 

 

Title: Authorized Signatory

 

 

 

LOAN FUNDING IX LLC, FOR ITSELF OR AS
AGENT FOR CORPORATE LOAN FUNDING IX
LLC
BY: INVESCO SENIOR SECURED
MANAGEMENT, INC., AS PORTFOLIO
MANAGER

 

 

 

 

 

 

 

BY:

   /s/ Scott Baskind

 

 

 

Name: Scott Baskind

 

 

Title: Authorized Signatory

 

11

--------------------------------------------------------------------------------


 

 

SAGAMORE CLO LTD.
BY: INVESCO SENIOR SECURED
MANAGEMENT, INC., AS COLLATERAL
MANAGER

 

 

 

 

 

 

 

BY:

   /s/ Scott Baskind

 

 

 

Name: Scott Baskind

 

 

Title: Authorized Signatory

 

 

 

SARATOGA CLO I, LIMITED
BY: INVESCO SENIOR SECURED
MANAGEMENT, INC., AS THE ASSET
MANAGER

 

 

 

 

 

 

 

BY:

/s/ Scott Baskind

 

 

 

Name: Scott Baskind

 

 

Title: Authorized Signatory

 

 

 

VELOCITY CLO, LTD.
BY: TCW ADVISORS, INC., ITS COLLATERAL
MANAGER

 

 

 

 

 

 

 

BY:

   /s/ G. Wayne Hosang

 

 

 

Name: G. Wayne Hosang

 

 

Title: Vice President

 

 

 

BY:

   /s/ Stephen Suo

 

 

 

Name: Stephen Suo

 

 

Title: Vice President

 

 

 

CELEBRITY CLO LIMITED
BY: TCW ADVISORS, INC., AS AGENT

 

 

 

 

 

 

 

BY:

   /s/ G. Wayne Hosang

 

 

 

Name: G. Wayne Hosang

 

 

Title: Vice President

 

 

 

BY:

/s/ Stephen Suo

 

 

 

Name: Stephen Suo

 

 

Title: Vice President

 

12

--------------------------------------------------------------------------------


 

 

DARIEN LOAN FUNDING COMPANY
BY: TCW ADVISORS AS ITS INTERIM COLLATERAL MANAGER

 

 

 

 

 

 

 

BY:

/s/ G. Wayne Hosang

 

 

 

Name: G. Wayne Hosang

 

 

Title: Vice President

 

 

BY:

/s/ Stephen Suo

 

 

 

Name: Stephen Suo

 

 

Title: Vice President

 

 

 

FIRST 2004-I CLO, LTD.
BY: TCW ADVISORS, ITS COLLATERAL
MANAGER

 

 

 

 

BY:

/s/ G. Wayne Hosang

 

 

 

Name: G. Wayne Hosang

 

 

Title: Vice President

 

 

 

BY:

/s/ Stephen Suo

 

 

 

Name: Stephen Suo

 

 

Title: Vice President

 

 

 

FIRST 2004-II CLO, LTD.
BY: TCW ADVISORS, INC., ITS COLLATERAL
MANAGER

 

 

 

 

 

 

 

BY:

/s/ G. Wayne Hosang

 

 

 

Name: G. Wayne Hosang

 

 

Title: Vice President

 

 

 

BY:

/s/ Stephen Suo

 

 

 

Name: Stephen Suo

 

 

Title: Vice President

 

 

 

LOAN FUNDING I LLC,
A WHOLLY OWNED SUBSIDIARY OF
CITIBANK, N.A.
BY: TCW ADVISORS, INC.,
AS PORTFOLIO MANAGER OF LOAN
FUNDING I LLC

 

 

 

 

BY:

/s/ G. Wayne Hosang

 

 

 

Name: G. Wayne Hosang

 

 

Title: Vice President

 

13

--------------------------------------------------------------------------------


 

 

BY:

/s/ Stephen Suo

 

 

 

Name: Stephen Suo

 

 

Title: Vice President

 

 

TCW SELECT LOAN FUND, LIMITED
BY: TCW ADVISORS, INC. AS ITS
COLLATERAL MANAGER

 

 

 

 

BY:

/s/ G. Wayne Hosang

 

 

 

Name: G. Wayne Hosang

 

 

Title: Vice President

 

 

BY:

/s/ Stephen Suo

 

 

 

Name: Stephen Suo

 

 

Title: Vice President

 

 

TCW SENIOR SECURED LOAN FUND, LP
BY: TCW ADVISORS, INC., AS ITS
INVESTMENT ADVISOR

 

 

 

 

BY:

/s/ G. Wayne Hosang

 

 

 

Name: G. Wayne Hosang

 

 

Title: Vice President

 

 

BY:

/s/ Stephen Suo

 

 

 

Name: Stephen Suo

 

 

Title: Vice President

 

 

 

STANWICH LOAN FUNDING LLC

 

 

 

 

BY:

/s/ M. Cristina Higgins

 

 

 

Name: M. Cristina Higgins

 

 

Title: Assistant Vice President

 

14

--------------------------------------------------------------------------------


 

 

TRUMBULL THC2 LOAN FUNDING LLC, FOR
ITSELF OR AS AGENT FOR TRUMBULL THC2
CFPI LOAN FUNDING LLC.

 

 

 

BY:

/s/ Eugene Caraus

 

 

 

Name: Eugene Caraus

 

 

Title: Attorney-in-fact

 

 

 

 

 

 

 

STEDMAN CBNA LOAN FUNDING LLC, FOR ITSELF OR AS AGENT FOR STEDMAN CFPI LOAN
FUNDING LLC.

 

 

 

BY:

/s/ Eugene Caraus

 

 

 

Name: Eugene Caraus

 

 

Title: Attorney-in-fact

 

 

 

BUSHNELL CBNA LOAN FUNDING LLC, FOR
ITSELF OR AS AGENT FOR BUSHNELL CFPI
LOAN FUNDING LLC.

 

 

 

BY:

/s/ Eugene Caraus

 

 

 

Name: Eugene Caraus

 

 

Title: Attorney-in-fact

 

 

 

 

 

ALLSTATE LIFE INSURANCE COMPANY

 

 

 

BY:

/s/ Robert B. Bodett

 

 

 

Name: Robert B. Bodett

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

BY:

/s/ Breege A. Farrell

 

 

 

Name: Breege A. Farrell

 

 

Title: Authorized Signatory

 

 

 

AIMCO CLO, SERIES 2005-A

 

 

 

BY:

/s/ Robert B. Bodett

 

 

 

Name: Robert B. Bodett

 

 

Title: Authorized Signatory

 

15

--------------------------------------------------------------------------------


 

 

BY:

/s/ Breege A. Farrell

 

 

 

Name: Breege A. Farrell

 

 

Title: Authorized Signatory

 

 

 

LCM II LIMITED PARTNERSHIP

 

BY: LYON CAPITAL MANAGEMENT LLC, AS COLLATERAL MANAGER

 

 

 

BY:

/s/ Alexander B. Kenna

 

 

 

Name: Alexander B. Kenna

 

 

Title: Portfolio Manager

 

 

LCM III, LTD.

 

BY: LYON CAPITAL MANAGEMENT LLC, AS
COLLATERAL MANAGER

 

 

 

BY:

/s/ Alexander B. Kenna

 

 

 

Name: Alexander B. Kenna

 

 

Title: Portfolio Manager

 

 

LCM IV, LTD.

 

BY: LYON CAPITAL MANAGEMENT LLC, AS
COLLATERAL MANAGER

 

 

 

BY:

/s/ Alexander B. Kenna

 

 

 

Name: Alexander B. Kenna

 

 

Title: Portfolio Manager

 

 

 

GULF STREAM-COMPASS CLO 2002-1 LTD

 

BY: GULF STREAM ASSET MANAGEMENT
LLC AS COLLATERAL MANAGER

 

 

 

BY:

/s/ Barry K. Love

 

 

 

Name: Barry K. Love

 

 

Title: Chief Credit Officer

 

16

--------------------------------------------------------------------------------


 

 

GULF STREAM-COMPASS CLO 2003-I LTD

 

BY: GULF STREAM ASSET MANAGEMENT LLC AS COLLATERAL MANAGER

 

 

 

BY:

/s/ Barry K. Love

 

 

 

Name: Barry K. Love

 

 

Title: Chief Credit Officer

 

 

GULF STREAM-COMPASS CLO 2005-I LTD

 

BY: GULF STREAM ASSET MANAGEMENT
LLC AS COLLATERAL MANAGER

 

 

 

BY:

/s/ Barry K. Love

 

 

 

Name: Barry K. Love

 

 

Title: Chief Credit Officer

 

 

VAN KAMPEN

 

SENIOR INCOME TRUST

 

BY: VAN KAMPEN ASSET MANAGEMENT

 

 

 

BY:

/s/ Christina Jamieson

 

 

 

Name: Christina Jamieson

 

 

Title: Executive Director

 

 

VAN KAMPEN

 

SENIOR LOAN FUND

 

BY: VAN KAMPEN ASSET MANAGEMENT

 

 

 

BY:

/s/ Christina Jamieson

 

 

 

Name: Christina Jamieson

 

 

Title: Executive Director

 

17

--------------------------------------------------------------------------------


 

 

LOAN PARTIES:

 

ACC CABLE COMMUNICATIONS FL-
VA, LLC

 

 

 

By:

ACC Cable Holdings VA, Inc., its sole
member

 

 

 

ACC CABLE HOLDINGS VA, INC.

 

 

 

 

 

ACC HOLDINGS II, LLC

 

 

 

By:

ACC Operations, Inc., its sole member

 

 

 

ACC INVESTMENT HOLDINGS, INC.

 

 

 

ACC OPERATIONS, INC.

 

 

 

ACC PROPERTIES HOLDINGS, LLC

 

 

 

ACC PROPERTIES (JB), LLC

 

 

 

ACC PROPERTIES 1, LLC

 

 

 

ACC PROPERTIES 4, LLC

 

 

 

ACC PROPERTIES 6, LLC

 

 

 

ACC PROPERTIES 103, LLC

 

 

 

ACC PROPERTIES 105, LLC

 

 

 

ACC PROPERTIES 109, LLC

 

 

 

ACC PROPERTIES 121, LLC

 

 

 

ACC PROPERTIES 122, LLC

 

 

 

ACC PROPERTIES 123, LLC

 

 

 

ACC PROPERTIES 124, LLC

 

 

 

ACC PROPERTIES 130, LLC

 

 

 

ACC PROPERTIES 146, LLC

 

--------------------------------------------------------------------------------


 

 

ACC PROPERTIES 148, LLC

 

 

 

ACC PROPERTIES 149, LLC

 

 

 

ACC PROPERTIES 150, LLC

 

 

 

ACC PROPERTIES 151, LLC

 

 

 

ACC PROPERTIES 152, LLC

 

 

 

ACC PROPERTIES 154, LLC

 

 

 

ACC PROPERTIES 156, LLC

 

 

 

ACC TELECOMMUNICATIONS
HOLDINGS LLC

 

 

 

By:

ACC Operations, Inc., its sole member

 

 

 

 

ACC TELECOMMUNICATIONS LLC

 

 

 

 

By:

ACC Telecommunications Holdings LLC, its
sole member

 

By:

ACC Operations, Inc., its sole member

 

 

 

 

ACC TELECOMMUNICATIONS OF
VIRGINIA LLC

 

 

 

 

By:

ACC Telecommunications Holdings LLC, its
sole member

 

By:

ACC Operations, Inc., its sole member

 

 

 

 

ACC-AMN HOLDINGS LLC

 

 

 

 

By:

ACC Operations, Inc., its sole member

 

 

 

 

ADELPHIA ACQUISITION
SUBSIDIARY, INC.

 

--------------------------------------------------------------------------------


 

 

ADELPHIA ARIZONA, INC.

 

 

 

 

ADELPHIA BLAIRSVILLE, LLC

 

 

 

 

By:

Century Communications Corp., its sole
member

 

 

 

 

ADELPHIA CABLE PARTNERS, L.P.

 

 

 

 

By:

Olympus Cable Holdings, LLC, its Managing
General Partner

 

By:

Olympus Subsidiary, LLC, its sole member

 

By:

Olympus Communications, L.P., its sole
member

 

By:

ACC Operations, Inc., its managing general
partner

 

 

 

 

ADELPHIA CABLEVISION
ASSOCIATES, L.P.

 

 

 

 

By:

Chelsea Communications, Inc., its general
partner

 

 

 

 

ADELPHIA CABLEVISION CORP.

 

 

 

 

ADELPHIA CABLEVISION OF BOCA
RATON, LLC

 

 

 

 

By:

Adelphia Cablevision Corp., its sole member

 

 

 

 

ADELPHIA CABLEVISION OF
FONTANA LLC

 

 

 

 

By:

Clear Cablevision, Inc., its sole member

 

 

 

 

ADELPHIA CABLEVISION OF INLAND
EMPIRE, LLC

 

 

 

 

By:

Clear Cablevision, Inc., its sole member

 

 

 

 

ADELPHIA CABLEVISION OF THE
KENNEBUNKS, LLC

 

 

 

 

By:

Olympus Communications, L.P., its sole
member

 

By:

ACC Operations, Inc., its managing general
partner

 

--------------------------------------------------------------------------------


 

 

ADELPHIA CABLEVISION, LLC

 

 

 

 

By:

ACC Operations, Inc., its sole member

 

 

 

 

ADELPHIA CABLEVISION OF NEW
YORK, INC.

 

 

 

 

ADELPHIA CABLEVISION OF
NEWPORT BEACH, LLC

 

 

 

 

By:

Ft. Myers Cablevision, LLC, its sole member

 

By:

Ft. Myers Acquisition Limited Partnership, its
sole member

 

By:

Olympus Communications, L.P., its general
partner

 

By:

ACC Operations, Inc., its managing general
partner

 

 

 

 

ADELPHIA CABLEVISION OF
ORANGE COUNTY, LLC

 

 

 

 

By:

Ft. Myers Cablevision, LLC, its sole member

 

By:

Ft. Myers Acquisition Limited Partnership, its
sole member

 

By:

Olympus Communications, L.P., its general
partner

 

By:

ACC Operations, Inc., its managing general
partner

 

 

 

 

ADELPHIA CABLEVISION OF
ORANGE COUNTY II, LLC

 

 

 

 

By:

Mickelson Media, Inc., its sole member

 

 

 

 

ADELPHIA CABLEVISION OF SAN
BERNADINO, LLC

 

 

 

 

By:

Clear Cablevision, Inc., its sole member

 

 

 

 

ADELPHIA CABLEVISION OF SANTA
ANA, LLC

 

 

 

 

By:

UCA, LLC, its sole member

 

By:

ACC Operations, Inc., its sole member

 

 

 

 

ADELPHIA CABLEVISION OF SEAL
BEACH, LLC

 

 

 

 

By:

Manchester Cablevision, Inc., its sole member

 

--------------------------------------------------------------------------------


 

 

ADELPHIA CABLEVISION OF SIMI
VALLEY, LLC

 

 

 

By:

UCA, LLC, its sole member

 

By:

ACC Operations, Inc., its sole member

 

 

 

 

ADELPHIA CABLEVISION OF WEST
PALM BEACH III, LLC

 

 

 

 

By:

Century New Mexico Cable Television Corp.,
its sole member

 

 

 

 

ADELPHIA CABLEVISION OF WEST
PALM BEACH IV, LLC

 

 

 

 

By:

Sentinel Communications of Muncie, Indiana,
Inc., its sole member

 

 

 

 

ADELPHIA CABLEVISION OF WEST
PALM BEACH V, LLC

 

 

 

 

By:

Huntington CATV, Inc., its sole member

 

 

 

 

ADELPHIA CALIFORNIA
CABLEVISION, LLC

 

 

 

 

By:

Olympus Communications, L.P., its sole
member

 

By:

ACC Operations, Inc., its managing general
partner

 

 

 

 

ADELPHIA CENTRAL
PENNSYLVANIA, LLC

 

 

 

 

By:

National Cable Acquisition Associates, L.P.,
its sole member

 

By:

Olympus Communications, L.P., its general
partner

 

By:

ACC Operations, Inc., its managing general
Partner

 

 

 

 

ADELPHIA CLEVELAND, LLC

 

 

 

 

By:

Adelphia of the Midwest, Inc., its sole
member

 

 

 

 

ADELPHIA COMMUNICATIONS
CORPORATION

 

--------------------------------------------------------------------------------


 

 

ADELPHIA COMMUNICATIONS OF
CALIFORNIA, LLC

 

 

 

 

By:

Adelphia Cablevision Corp., its sole member

 

 

 

 

ADELPHIA COMMUNICATIONS OF
CALIFORNIA II, LLC

 

 

 

 

By:

Adelphia Cablevision Corp., its sole member

 

 

 

 

ADELPHIA COMMUNICATIONS OF
CALIFORNIA III, LLC

 

 

 

 

By:

FrontierVision, its sole member

 

By:

FrontierVision Holdings, L.P., its general
partner

 

By:

FrontierVision Partners, L.P., its general
partner

 

By:

Adelphia GP Holdings, L.L.C., its general
partner

 

By:

ACC Operations, Inc., its sole member

 

 

 

 

ADELPHIA COMMUNICATIONS
INTERNATIONAL, INC.

 

 

 

 

ADELPHIA COMPANY OF WESTERN
CONNECTICUT

 

 

 

 

ADELPHIA GENERAL HOLDINGS III,
INC.

 

 

 

 

ADELPHIA GS CABLE, LLC

 

 

 

 

By:

Olympus Cable Holdings, LLC, its sole
member

 

By:

Olympus Subsidiary, LLC, its sole member

 

By:

Olympus Communications, L.P., it sole
member

 

By:

ACC Operations, Inc., its sole member

 

 

 

 

ADELPHIA GP HOLDINGS, LLC

 

 

 

 

By:

ACC Operations, Inc., its sole member

 

 

 

 

ADELPHIA HARBOR CENTER
HOLDINGS, LLC

 

 

 

 

By:

ACC Operations, Inc., its sole member

 

--------------------------------------------------------------------------------


 

 

ADELPHIA HOLDINGS 2001, LLC

 

 

 

 

By:

Olympus Subsidiary, LLC, its sole member

 

By:

Olympus Communications, L.P., it sole
member

 

By:

ACC Operations, Inc., its managing partner

 

 

 

 

ADELPHIA INTERNATIONAL II, LLC

 

 

 

 

By:

ACC Operations, Inc., its member

 

By:

Adelphia Communications International, Inc.,
its member

 

 

 

 

ADELPHIA INTERNATIONAL III LLC

 

 

 

 

By:

ACC Operations, Inc., its member

 

By:

Adelphia Communications International, Inc.,
its member

 

 

 

 

ADELPHIA OF THE MIDWEST, INC.

 

 

 

 

ADELPHIA MOBILE PHONES

 

 

 

ADELPHIA PINELLAS COUNTY, LLC

 

 

 

 

By:

Ft. Myers Cablevision, L.L.C., its sole
member

 

By:

Ft. Myers Acquisition Limited Partnership, its
sole member

 

By

Olympus Communications, L.P., its general
partner

 

By:

ACC Operations, Inc., its managing general
partner

 

 

 

 

ADELPHIA PRESTIGE CABLEVISION,
LLC

 

 

 

 

By:

Century Cable Holdings, LLC, its sole
member

 

By:

Century Cable Holding Corp., its sole member

 

 

 

 

ADELPHIA TELECOMMUNICATIONS,
INC.

 

 

 

 

ADELPHIA TELECOMMUNICATIONS
OF FLORIDA, INC.

 

 

 

ADELPHIA WELLSVILLE, LLC

 

 

 

 

By:

ACC Operations, Inc., its sole member

 

--------------------------------------------------------------------------------


 

 

ADELPHIA WESTERN NEW YORK
HOLDINGS, LLC

 

 

 

 

By:

ACC Operations, Inc., its sole member

 

 

 

 

ARAHOVA COMMUNICATIONS, INC.

 

 

 

 

ARAHOVA HOLDINGS, LLC

 

 

 

 

By:

Olympus Cable Holdings, LLC, its sole
member

 

By:

Olympus Subsidiary, LLC, its sole
member

 

By:

Olympus Communications, L.P., its sole
member

 

By:

ACC Operations, Inc., its managing general
partner

 

 

 

 

BADGER HOLDING CORPORATION

 

 

 

 

BETTER TV, INC. OF BENNINGTON

 

 

 

 

BLACKSBURG/SALEM
CABLEVISION, INC.

 

 

 

 

BRAZAS COMMUNICATIONS, INC.

 

 

 

 

BUENAVISION
TELECOMMUNICATIONS, INC.

 

 

 

 

CABLE SENRY CORPORATION

 

 

 

 

CALIFORNIA AD SALES, LLC

 

 

 

 

By:

Ft. Myers Cablevision, L.L.C., its sole
member

 

By:

Ft. Myers Acquisition Limited Partnership, its
sole member

 

By

Olympus Communications, L.P., its general
partner

 

By:

ACC Operations, Inc., its managing general
partner

 

 

 

 

CCC-III, INC.

 

 

 

CCC-INDIANA, INC.

 

--------------------------------------------------------------------------------


 

 

CCH INDIANA, L.P.

 

 

 

 

By:

CCC-Indiana, its general partner

 

 

 

 

CDA CABLE, INC.

 

 

 

 

CENTURY ADVERTISING, INC.

 

 

 

 

CENTURY ALABAMA CORP

 

 

 

 

CENTURY ALABAMA HOLDING
CORP.

 

 

 

 

CENTURY AUSTRALIA
COMMUNICATIONS CORP.

 

 

 

 

CENTURY BERKSHIRE CABLE CORP.

 

 

 

 

CENTURY CABLE HOLDINGS, LLC

 

 

 

 

By:

Century Cable Holding Corp., its sole member

 

 

 

 

CENTURY CABLE HOLDING CORP.

 

 

 

 

CENTURY CABLE MANAGEMENT
CORPORATION

 

 

 

 

CENTURY CABLE OF SOUTHERN
CALIFORNIA

 

 

 

 

CENTURY CABLEVISION HOLDINGS,
LLC

 

 

 

 

By:

Olympus Communications, L.P., its sole
member

 

By:

ACC Operations, Inc., its managing general
partner

 

 

 

 

CENTURY CAROLINA CORP.

 

 

 

 

CENTURY COLORADO SPRINGS
CORP.

 

 

 

 

CENTURY COLORADO SPRINGS
PARTNERSHIP

 

 

 

 

By:

Paragon Cable Television Inc., a general
partner

 

--------------------------------------------------------------------------------


 

 

CENTURY COMMUNICATIONS CORP.

 

 

 

 

CENTURY CULLMAN CORP.

 

 

 

 

CENTURY ENTERPRISE CABLE
CORP.

 

 

 

 

CENTURY EXCHANGE, LLC

 

 

 

 

By:

Century Cable Holding Corp., its sole member

 

 

 

 

 

 

 

CENTURY FEDERAL, INC.

 

 

 

 

CENTURY GRANITE CABLE
TELEVISION CORP.

 

 

 

 

CENTURY HUNTINGTON COMPANY

 

 

 

 

CENTURY INDIANA CORP.

 

 

 

 

CENTURY ISLAND ASSOCIATES, INC.

 

 

 

 

CENTURY ISLAND CABLE
TELEVISION CORP.

 

 

 

 

CENTURY INVESTMENT HOLDING
CORP.

 

 

 

 

CENTURY INVESTORS, INC.

 

 

 

 

CENTURY KANSAS CABLE
TELEVISION CORP.

 

 

 

 

CENTURY LYKENS CABLE CORP.

 

 

 

 

CENTURY MENDOCINO CABLE
TELEVISION, INC.

 

 

 

 

CENTURY MISSISSIPPI CORP.

 

 

 

 

CENTURY MOUNTAIN CORP.

 

 

 

 

CENTURY NEW MEXICO CABLE
TELEVISION CORP.

 

--------------------------------------------------------------------------------


 

 

CENTURY NORWICH CORP.

 

 

 

 

CENTURY OHIO CABLE TELEVISION
CORP.

 

 

 

 

CENTURY OREGON CABLE CORP.

 

 

 

 

CENTURY PACIFIC CABLE TV, INC.

 

 

 

 

CENTURY PROGRAMMING, INC.

 

 

 

 

CENTURY REALTY CORP.

 

 

 

 

CENTURY SHASTA CABLE
TELEVISION CORP.

 

 

 

 

CENTURY SOUTHWEST COLORADO
CABLE TELEVISION CORP.

 

 

 

 

 

 

 

CENTURY-TCI CALIFORNIA
COMMUNICATIONS, L.P.

 

 

 

 

By:

Century Exchange LLC, its general partner

 

By:

Century Cable Holding Corp., its sole member

 

 

 

 

CENTURY-TCI CALIFORNIA, L.P.

 

 

 

 

By:

Century-TCI California Communications,
L.P., its general partner

 

By

Century Exchange LLC, its general partner

 

By:

Century Cable Holding Corp., its sole member

 

 

 

 

CENTURY-TCI DISTRIBUTION
COMPANY, LLC

 

 

 

 

By:

Century Exchange LLC, its general partner

 

By:

Century Cable Holding Corp., its sole member

 

 

 

 

CENTURY-TCI HOLDINGS, LLC

 

 

 

 

By:

Century-TCI California Communications,
L.P., its general partner

 

By

Century Exchange LLC, its general partner

 

By:

Century Cable Holding Corp., its sole member

 

 

 

 

CENTURY TRINIDAD CABLE
TELEVISION CORP.

 

--------------------------------------------------------------------------------

 


 

 

CENTURY VIRGINIA CORP.

 

 

 

 

CENTURY VOICE AND DATA
COMMUNICATIONS, INC.

 

 

 

 

CENTURY WARRICK CABLE CORP.

 

 

 

 

CENTURY WASHINGTON CABLE
TELEVISION, INC.

 

 

 

 

CENTURY WYOMING CABLE
TELEVISION CORP.

 

 

 

 

CHELSEA COMMUNICATIONS, INC.

 

 

 

 

CHELSEA COMMUNICATIONS, LLC

 

 

 

 

By:

Olympus Cable Holdings, LLC, its sole
member

 

By:

Olympus Subsidiary, LLC, its sole member

 

By:

Olympus Communications, L.P., its sole
member

 

By:

ACC Operations, Inc., its managing general
partner

 

 

 

 

CHESTNUT STREET SERVICES, LLC

 

 

 

 

By:

ACC Operations, Inc., its sole member

 

 

 

 

CLEAR CABLEVISION, INC.

 

 

 

 

CMA CABLEVISION ASSOCIATES VII,
L.P.

 

 

 

 

By:

Tele-Media Company of Tri-States, L.P., its
general partner

 

By:

Tri-States, L.L.C., its general partner

 

By:

Century Cable Holdings, LLC, its sole
member

 

By:

Century Cable Holding Corp., its managing
general partner

 

--------------------------------------------------------------------------------


 

 

CMA CABLEVISION ASSOCIATES XI,
LIMITED PARTNERSHIP

 

 

 

 

By:

Tele-Media Company of Tri-States, L.P., its
general partner

 

By:

Tri-States, L.L.C., its general partner

 

By:

Century Cable Holdings, LLC, its sole
member

 

By:

Century Cable Holding Corp., its managing
general partner

 

 

 

 

CORAL SECURITY, INC.

 

 

 

 

COWLITZ CABLEVISION, INC.

 

 

 

 

CP-MDU I LLC

 

 

 

 

By:

Adelphia California Cablevision, L.L.C., its
sole member

 

By:

Olympus Communications, L.P., its sole
member

 

By:

ACC Operations, Inc., its managing general
partner

 

 

 

 

CP-MDU II LLC

 

 

 

 

By:

Adelphia California Cablevision, L.L.C., its
sole member

 

By:

Olympus Communications, L.P., its sole
member

 

By:

ACC Operations, Inc., its managing general
partner

 

 

 

 

E.& E. CABLE SERVICE, INC.

 

 

 

 

EASTERN VIRGINIA CABLEVISION
HOLDINGS, LLC

 

 

 

 

By:

Eastern Virginia Cablevision, L.P., its sole
member

 

By:

TMC Holdings Corporation, its general
partner

 

 

 

 

EASTERN VIRGINIA CABLEVISION,
L.P.

 

 

 

 

By:

TMC Holdings Corporation, its general
partner

 

--------------------------------------------------------------------------------


 

 

EMPIRE SPORTS NETWORK, L.P.

 

 

 

 

By:

Parnassos Communications, L.P., its general
partner

 

By:

Adelphia Western New York Holdings, LLC,
its general partner

 

By:

ACC Operations, Inc., its sole member

 

 

 

 

FAE CABLE MANAGEMENT CORP.

 

 

 

 

FOP INDIANA, L.P.

 

 

 

 

By:

FrontierVision Cable New England, Inc., its
general partner

 

 

 

 

FRONTIERVISION ACCESS
PARTNERS, LLC

 

 

 

 

By:

FrontierVision Operating Partners, L.P., its
sole member

 

By:

FrontierVision Holdings, L.P., its general
partner

 

By:

FrontierVision Partners, L.P., its general
partner

 

By:

Adelphia GP Holdings, LLC, its general
partner

 

By:

ACC Operations, Inc., its sole member

 

 

 

 

FRONTIERVISION CABLE NEW
ENGLAND, INC.

 

 

 

 

FRONTIERVISION CAPITAL
CORPORATION

 

 

 

 

FRONTIERVISION HOLDINGS
CAPITAL CORPORATION

 

 

 

 

FRONTIERVISION HOLDINGS
CAPITAL II CORPORATION

 

 

 

 

FRONTIERVISION HOLDINGS L.L.C.

 

 

 

 

By:

FrontierVision Partners, L.P., its sole member

 

By:

Adelphia GP Holdings, LLC, its general
partner

 

By:

ACC Operations, Inc., its sole member

 

--------------------------------------------------------------------------------


 

 

FRONTIERVISION HOLDINGS L.P.

 

 

 

 

By:

FrontierVision Partners, L.P., its general
partner

 

By:

Adelphia GP Holdings, LLC, its general
partner

 

By:

ACC Operations, Inc., its sole member

 

 

 

 

FRONTIERVISION OPERATING
PARTNERS L.L.C.

 

 

 

 

By:

FrontierVision Holdings, L.P., its sole
member

 

By:

FrontierVision Partners, L.P., its general
partner

 

By:

Adelphia GP Holdings, LLC, its general
partner

 

By:

ACC Operations, Inc., its sole member

 

 

 

 

FRONTIERVISION OPERATING
PARTNERS L.P.

 

 

 

 

By:

FrontierVision Holdings, L.P., its general
partner

 

By:

FrontierVision Partners, L.P., its general
partner

 

By:

Adelphia GP Holdings, LLC, its general
partner

 

By:

ACC Operations, Inc., its sole member

 

 

 

 

FRONTIERVISION PARTNERS L.P.

 

 

 

 

By:

Adelphia GP Holdings, LLC, its
general partner

 

By:

ACC Operations, Inc., its sole member

 

 

 

 

FT. MYERS ACQUISITION LIMITED
PARTNERSHIP

 

 

 

 

By:

Olympus Communications, L.P., its general
partner

 

By:

ACC Operations, Inc., its managing general
partner

 

--------------------------------------------------------------------------------


 

 

FT. MYERS CABLEVISION, LLC

 

 

 

By:

Ft. Myers Acquisition Limited Partnership, its
sole member

 

By:

Olympus Communications, L.P., its general
partner

 

By:

ACC Operations, Inc., its managing general
partner

 

 

 

 

GENESIS CABLE COMMUNICATIONS
SUBSIDIARY, L.L.C.

 

 

 

 

By:

ACC Cable Communications FL-VA, LLC,
its sole member

 

By:

ACC Cable Holdings VA, Inc., its sole
member

 

 

 

 

GLOBAL ACQUISITION PARTNERS,
L.P.

 

 

 

 

By:

Global Cablevision II, LLC, its general
partner

 

By:

Olympus Communications, L.P., its sole
member

 

By:

ACC Operations, Inc., its managing general
partner

 

 

 

 

GLOBAL CABLEVISION II, LLC

 

 

 

 

By:

Olympus Communications, L.P., its sole
member

 

By:

ACC Operations, Inc., its managing partner

 

 

 

 

THE GOLF CLUB AT WENDING
CREEK FARMS, LLC

 

 

 

 

By:

ACC Operations, Inc., its sole member

 

 

 

 

GRAFTON CABLE COMPANY

 

 

 

 

GS CABLE LLC

 

 

 

 

By:

Adelphia GS Cable, LLC, its sole member

 

By:

Olympus Cable Holdings, LLC, its sole
member

 

By:

Olympus Subsidiary, LLC, its sole member

 

By:

Olympus Communications, L.P., its sole
member

 

By:

ACC Operations, Inc., its managing general
partner

 

--------------------------------------------------------------------------------


 

 

GS TELECOMMUNICATIONS LLC

 

 

 

 

By:

GS Cable, LLC, its sole member

 

By:

Adelphia GS Cable, LLC, its sole member

 

By:

Olympus Cable Holdings, LLC, its sole
member

 

By:

Olympus Subsidiary, LLC, its sole member

 

By:

Olympus Communications, L.P., its sole
member

 

By:

ACC Operations, Inc., its managing general
partner

 

 

 

 

HARRON CABLEVISION OF NEW
HAMPSHIRE, INC.

 

 

 

 

HUNTINGTON CATV, INC.

 

 

 

 

IMPERIAL VALLEY CABLEVISION,
INC.

 

 

 

 

KALAMAZOO COUNTY
CABLEVISION, INC.

 

 

 

 

KEY BISCAYNE CABLEVISION

 

 

 

 

By:

Adelphia Cable Partners, LP, a general partner

 

By:

Olympus Cable Holdings, LLC, its managing
general partner

 

By:

Olympus Subsidiary, LLC, its sole member

 

By:

Olympus Communications, L.P., its sole
member

 

By:

ACC Operations, Inc., its managing general
partner

 

 

 

 

KOOTENAI CABLE, INC.

 

 

 

 

LAKE CHAMPLAIN CABLE
TELEVISION CORPORATION

 

 

 

 

LEADERSHIP ACQUISITION LIMITED
PARTNERSHIP

 

 

 

 

By:

Olympus Communications, L.P., its general
partner

 

By:

ACC Operations, Inc., its managing general
partner

 

 

 

 

LOUISA CABLEVISION, INC.

 

 

 

 

MANCHESTER CABLEVISION, INC

 

--------------------------------------------------------------------------------


 

 

MARTHA’S VINEYARD
CABLEVISION, L.P.

 

 

 

 

By:

Century Cable Holdings, LLC, its general
partner

 

By:

Century Cable Holding Corp., its sole member

 

 

 

 

MERCURY COMMUNICATIONS, INC.

 

 

 

 

MICKELSON MEDIA, INC.

 

 

 

 

MICKELSON MEDIA OF FLORIDA,
INC.

 

 

 

 

MONUMENT COLORADO
CABLEVISION, INC.

 

 

 

 

MOUNTAIN CABLE
COMMUNICATIONS
CORPORATION

 

 

 

 

MOUNTAIN CABLE COMPANY, L.P.

 

 

 

 

By:

Pericles Communications Corporation, its
managing general partner

 

 

 

 

MONTGOMERY CABLEVISION, INC.

 

 

 

 

MT. LEBANON CABLEVISION, INC.

 

 

 

 

MULTI-CHANNEL T.V. CABLE
COMPANY

 

 

 

 

NATIONAL CABLE ACQUISITION
ASSOCIATES, L.P.

 

 

 

 

By:

Olympus Communications, L.P., its general
partner

 

By:

ACC Operations, Inc., its managing general
partner

 

 

 

 

OLYMPUS CABLE HOLDINGS, LLC

 

 

 

 

By:

Olympus Subsidiary, LLC, its sole member

 

By:

Olympus Communications, L.P., its sole
member

 

By:

ACC Operations, Inc., its managing general
partner

 

--------------------------------------------------------------------------------


 

 

OLYMPUS CAPITAL CORPORATION

 

 

 

 

OLYMPUS COMMUNICATIONS
HOLDINGS, L.L.C.

 

 

 

 

By:

Olympus Communications, L.P., its sole
member

 

By:

ACC Operations, Inc., its managing general
partner

 

 

 

 

OLYMPUS COMMUNICATIONS, L.P.

 

 

 

 

By:

ACC Operations, Inc., its managing general
partner

 

 

 

 

OLYMPUS SUBSIDIARY, LLC

 

 

 

 

By:

Olympus Communications, L.P., its sole
member

 

By:

ACC Operations, Inc., its managing general
partner

 

 

 

 

OWENSBORO-BRUNSWICK, INC.

 

 

 

 

OWENSBORO INDIANA, L.P.

 

 

 

 

By:

Century Granite Cable Television Corp., its
general partner

 

 

 

 

OWENSBORO ON THE AIR, INC.

 

 

 

 

PAGE TIME, INC.

 

 

 

 

PALM BEACH GROUP, INC.

 

 

 

 

PARAGON CABLE TELEVISION INC.

 

 

 

 

PARAGON CABLEVISION
CONSTRUCTION CORPORATION

 

 

 

 

PARAGON CABLEVISION
MANAGEMENT CORPORATION

 

 

 

 

PARNASSOS COMMUNICATIONS, L.P.

 

 

 

 

By:

Adelphia Western New York Holdings, LLC,
its general partner

 

By:

ACC Operations, Inc., its sole member

 

--------------------------------------------------------------------------------


 

 

PARNASSOS DISTRIBUTION

 

COMPANY I, LLC

 

 

 

 

By:

Adelphia Western New York Holdings, LLC,
its sole member and managing member

 

By:

ACC Operations, Inc.,

 

 

its sole member and managing member

 

 

 

 

PARNASSOS DISTRIBUTION

 

COMPANY II, LLC

 

 

 

 

By:

Montgomery Cablevision, Inc.,

 

 

its sole member and managing member

 

 

 

 

PARNASSOS HOLDINGS, LLC

 

 

 

 

By:

Parnassos Communications, L.P., its sole
member

 

By:

Adelphia Western New York Holdings, LLC,
its general partner

 

By:

ACC Operations, Inc., its sole member

 

 

 

 

PARNASSOS, L.P.

 

 

 

 

By:

Parnassos Communications, L.P., its general
partner

 

By:

Adelphia Western New York Holdings, LLC,
its general partner

 

By:

ACC Operations, Inc., its sole member

 

 

 

 

PERICLES COMMUNICATIONS

 

CORPORATION

 

 

 

PULLMAN TV CABLE CO., INC.

 

 

 

RENTAVISION OF BRUNSWICK, INC.

 

 

 

RICHMOND CABLE TELEVISION

 

CORPORATION

 

 

 

 

RIGPAL COMMUNICATIONS, INC.

 

 

 

ROBINSON/PLUM CABLEVISION

 

 

 

 

By:

Olympus Subsidiary, LLC, its general partner

 

By:

Olympus Communications, L.P., its sole
member

 

By:

ACC Operations, Inc., its managing general
partner

 

--------------------------------------------------------------------------------


 

 

SABRES, INC.

 

 

 

SCRANTON CABLEVISION, INC.

 

 

 

SENTINEL COMMUNICATIONS OF

 

MUNCIE, INDIANA, INC.

 

 

 

SOUTHEAST FLORIDA CABLE, INC.

 

 

 

SOUTHWEST COLORADO CABLE,

 

 INC.

 

 

 

SOUTHWEST VIRGINIA CABLE, INC.

 

 

 

S/T CABLE CORPORATION

 

 

 

STAR CABLE INC.

 

 

 

STARPOINT, LIMITED PARTNERSHIP

 

 

 

 

By:

West Boca Acquisition Limited Partnership,
its general partner

 

By:

Adelphia Cable Partners, L.P., its general
partner

 

By:

Olympus Cable Holdings, LLC, its managing
general partner

 

By:

Olympus Subsidiary, LLC, its sole member

 

By:

Olympus Communications, L.P., its sole
member

 

By:

ACC Operations, Inc., its managing general
partner

 

 

 

SVHH CABLE ACQUISITION, L.P.

 

 

 

 

By:

SVhh Holdings, LLC, its general partner

 

By:

ACC Operations, Inc., its sole member

 

 

 

 

SVHH HOLDINGS, LLC

 

 

 

 

By:

ACC Operations, Inc., its sole member

 

--------------------------------------------------------------------------------


 

 

TELE-MEDIA COMPANY OF

 

HOPEWELL-PRINCE GEORGE

 

 

 

 

By:

Eastern Virginia Cablevision Holdings, LLC,
its managing general partner

 

By:

Eastern Virginia Cablevision, L.P., its sole
member

 

By:

TMC Holdings Corporation, its general
partner

 

 

 

 

TELE-MEDIA COMPANY OF TRI-

 

STATES L.P.

 

 

 

 

By:

Tri-States, L.L.C., its general partner

 

By:

Century Cable Holdings, LLC, its sole
member

 

By:

Century Cable Holding Corp., its sole member

 

 

 

 

TELE-MEDIA INVESTMENT

 

PARTNERSHIP, L.P.

 

 

 

 

By:

National Cable Acquisition Associates, L.P., a
general partner

 

By:

Olympus Communications, L.P., its general
partner

 

By:

ACC Operations, Inc., its managing general
partner

 

 

 

 

TELESAT ACQUISITION, LLC

 

 

 

 

By:

Arahova Holdings, LLC, its sole member

 

By:

Olympus Cable Holdings, LLC, its sole
member

 

By:

Olympus Subsidiary, LLC, its sole member

 

By:

Olympus Communications, L.P., its sole
member

 

By:

ACC Operations, Inc., its managing general
partner

 

 

 

 

TELESTAT ACQUISITION LIMITED

 

PARTNERSHIP

 

 

 

 

By:

Olympus Communications, L.P., its general
partner

 

By:

ACC Operations, Inc., its managing general
partner

 

 

 

 

THE MAIN INTERNETWORKS, INC.

 

 

 

THE WESTOVER T.V. CABLE CO.,

 

INCORPORATED

 

--------------------------------------------------------------------------------


 

 

THREE RIVERS CABLE ASSOCIATES,

 

L.P.

 

 

 

 

By:

Chelsea Communications, LLC, a general
partner

 

By:

Olympus Cable Holdings, LLC, its sole
member

 

By:

Olympus Subsidiary, LLC, its sole member

 

By:

Olympus Communications, L.P., its sole
member

 

By:

ACC Operations, Inc., its managing general
partner

 

And By: Mt. Lebanon Cablevision, Inc., a general

 

partner

 

 

 

 

TIMOTHEOS COMMUNICATIONS, L.P.

 

 

 

 

By:

Olympus Communications Holdings, L.L.C.,
its general partner

 

By:

Olympus Communications, L.P., its sole
member

 

By:

ACC Operations, Inc., its managing general
partner

 

 

 

 

TMC HOLDINGS CORPORATION

 

 

 

TMC HOLDINGS, LLC

 

 

 

TRI-STATES, L.L.C.

 

 

 

 

By:

Century Cable Holdings, LLC, its sole
member

 

By:

Century Cable Holding Corp., its sole member

 

 

 

 

UCA LLC

 

 

 

 

By:

ACC Operations, Inc., its sole member

 

 

 

 

U.S. TELE-MEDIA INVESTMENT

 

COMPANY

 

 

 

 

UPPER ST. CLAIR CABLEVISION, INC.

 

 

 

VALLEY VIDEO, INC.

 

 

 

VAN BUREN COUNTY CABLEVISION,

 

INC.

 

 

 

 

WARRICK CABLEVISION, INC.

 

--------------------------------------------------------------------------------


 

 

WARRICK INDIANA, L.P.

 

 

 

 

By:

CCC-III, Inc., its general partner

 

 

 

 

WELLSVILLE CABLEVISION, L.L.C.

 

 

 

 

By:

Century Cable Holdings, LLC, its sole
member

 

By:

Century Cable Holding Corp., its sole member

 

 

 

 

WEST BOCA ACQUISITION LIMITED

 

PARTNERSHIP

 

 

 

 

By:

Adelphia Cable Partners, L.P., its general
partner

 

By:

Olympus Cable Holdings, LLC, its managing
general partner

 

By:

Olympus Subsidiary, LLC, its sole member

 

By:

Olympus Communications, L.P., its sole
member

 

By:

ACC Operations, Inc., its managing general
partner

 

 

 

 

WESTERN NY CABLEVISION, L.P.

 

 

 

 

By:

Adelphia Western New York Holdings, LLC,
its general partner

 

By:

ACC Operations, Inc, its sole member

 

 

 

 

WESTVIEW SECURITY, INC.

 

--------------------------------------------------------------------------------


 

 

WILDERNESS CABLE COMPANY

 

 

 

YOUNG’S CABLE TV CORP.

 

 

 

YUMA CABLEVISION, INC.

 

 

 

 

 

By:

/s/ Vanessa A. Wittman

 

 

Name:

Vanessa A. Wittman

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

--------------------------------------------------------------------------------


Annex A

 

Tranche A Commitment Amounts

 

Tranche A Lender

 

Amount

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

$

75,000,000.00

 

CITICORP NORTH AMERICA, INC.

 

75,000,000.00

 

WACHOVIA BANK, N.A.

 

75,000,000.00

 

BANK OF AMERICA, N.A.

 

60,000,000.00

 

CIT LENDING SERVICES CORPORATION

 

60,000,000.00

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

60,000,000.00

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

60,000,000.00

 

THE BANK OF NOVA SCOTIA

 

60,000,000.00

 

THE FOOTHILL GROUP, INC.

 

60,000,000.00

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

55,000,000.00

 

CALYON

 

50,000,000.00

 

BANK OF MONTREAL

 

38,000,000.00

 

BAYERISCHE HYPO-und VEREINSBANK AG, NEW YORK BRANCH

 

27,700,000.00

 

THE TRAVELERS INSURANCE COMPANY

 

25,000,000.00

 

SATELLITE SENIOR INCOME FUND II, LLC

 

19,300,000.00

 

TOTAL

 

800,000,000.00

 

 

--------------------------------------------------------------------------------


 

ANNEX B

 

Century Borrower Group (Several Borrower Group):

 

Borrower:

Century Cable Holdings, LLC

 

Guarantors:

Ft. Myers Cablevision, LLC

Ft. Myers Acquisition Limited Partnership

Adelphia Cablevision of Newport Beach, LLC

California Ad Sales, LLC

Tri-States, L.L.C.

CMA Cablevision Associates VII, L.P.

Wellsville Cablevision, L.L.C.

Brazas Communications, Inc.

Eastern Virginia Cablevision, L.P.

Louisa Cablevision, Inc.

Manchester Cablevision, Inc.

Clear Cablevision, Inc.

Adelphia Cablevision of Inland Empire, LLC

Adelphia Cablevision Corp.

Harron Cablevision of New Hampshire, Inc.

Adelphia Communications of California II, LLC

Century Virginia Corp.

Adelphia of the Midwest, Inc.

Badger Holding Corporation

Paragon Cable Television Inc.

Paragon Cablevision Construction Corporation

Century Wyoming Cable Television Corp.

Star Cable Inc.

E. & E. Cable Service, Inc.

Adelphia Cablevision of West Palm Beach III, LLC

Adelphia Cablevision of Orange County II, LLC

Owensboro on the Air, Inc.

Owensboro Indiana, L.P.

Century Island Cable Television Corp.

Southwest Colorado Cable, Inc.

Sentinel Communications of Muncie, Indiana, Inc.

Huntington CATV, Inc.

Century Warrick Cable Corp.

Century Cable Holding Corp.

Adelphia Cablevision of Orange County, LLC

Century Ohio Cable Television Corp.

Tele-Media Company of Tri-States L.P.

CMA Cablevision Associates XI, Limited Partnership

Martha’s Vineyard Cablevision, L.P.

TMC Holdings Corporation

Scranton Cablevision, Inc.

 

--------------------------------------------------------------------------------


 

Blacksburg/Salem Cablevision, Inc.

Adelphia Cablevision of Seal Beach, LLC

Adelphia Cablevision of Fontana, LLC

Adelphia Cablevision of San Bernardino, LLC

Adelphia Cablevision of Boca Raton, LLC

Adelphia Communications of California, LLC

Century Mountain Corp.

Adelphia Prestige Cablevision, LLC

Adelphia Cleveland, LLC

S/T Cable Corporation

Paragon Cablevision Management Corporation

Century Trinidad Cable Television Corp.

Grafton Cable Company

The Westover T.V. Cable Co., Incorporated

Century New Mexico Cable Television Corp.

Mickelson Media, Inc.

Century Mendocino Cable Television, Inc.

Century Colorado Springs Partnership

Century Granite Cable Television Corp.

Century Island Associates, Inc.

Century Southwest Colorado Cable Television Corp.

Century Indiana Corp.

Adelphia Cablevision of West Palm Beach IV, LLC

Adelphia Cablevision of West Palm Beach V, LLC

Century Berkshire Cable Corp.

Adelphia Pinellas County, LLC

 

2

--------------------------------------------------------------------------------


 

Century-TCI Borrower Group (Several Borrower Group):

 

Borrower:

Century-TCI California, L.P.

 

Guarantors:

Century-TCI Holdings, LLC

Century-TCI California Communications, L.P.

Century-TCI Distribution Company, LLC

 

3

--------------------------------------------------------------------------------


 

UCA Borrower Group (Several Borrower Group):

 

Borrower:

UCA LLC

 

Guarantors:

Southwest Virginia Cable, Inc.

Van Buren County Cablevision, Inc.

Adelphia Cablevision of Santa Ana, LLC

Adelphia Cablevision of Simi Valley, LLC

Tele-Media Company of Hopewell-Prince George

SVHH Cable Acquisition, L.P.

SVHH Holdings, LLC

Olympus Communications, L.P.

National Cable Acquisition Associates, L.P.

Tele-Media Investment Partnership, L.P.

Adelphia Central Pennsylvania, LLC

Eastern Virginia Cablevision Holdings, LLC

 

4

--------------------------------------------------------------------------------


 

Parnassos Borrower Group (Several Borrower Group):

 

Borrower:

Parnassos, L.P.

 

Guarantors:

Parnassos Holdings, LLC

Parnassos Communications, L.P.

Western NY Cablevision, L.P.

Parnassos Distribution Company I, LLC

Parnassos Distribution Company II, LLC

 

5

--------------------------------------------------------------------------------


 

Frontiervision Borrower Group (Several Borrower Group):

 

Borrower:

FrontierVision Operating Partners, L.P.

 

Guarantors:

FrontierVision Capital Corporation

FrontierVision Access Partners, LLC

The Main InternetWorks, Inc.

Adelphia Communications of California III, LLC

FrontierVision Cable New England, Inc.

FOP Indiana, L.P.

FrontierVision Holdings, L.P.

FrontierVision Operating Partners, L.L.C.

FrontierVision Holdings Capital Corporation

FrontierVision Holdings Capital II Corporation

 

6

--------------------------------------------------------------------------------


 

Olympus Borrower Group (Several Borrower Group):

 

Borrower:

Olympus Cable Holdings, LLC

 

Guarantors:

Olympus Communications Holdings, L.L.C.

Arahova Holdings, LLC

Adelphia Cablevision of New York, Inc.

Century Alabama Holding Corp.

Century Enterprise Cable Corp.

Century Alabama Corp.

Century Cullman Corp.

Century Cable Management Corporation

Century Carolina Corp.

Century Huntington Company

Century Mississippi Corp.

Century Norwich Corp.

Century Shasta Cable Television Corp.

CDA Cable, Inc.

Century Washington Cable Television, Inc.

Century Kansas Cable Television Corp.

Century Lykens Cable Corp.

Cowlitz Cablevision, Inc.

Imperial Valley Cablevision, Inc.

Kootenai Cable, Inc.

Mickelson Media of Florida, Inc.

Pullman TV Cable Co., Inc.

Rentavision of Brunswick, Inc.

Telesat Acquisition, LLC

Valley Video, Inc.

Wilderness Cable Company

Yuma Cablevision, Inc.

Warrick Cablevision, Inc.

CCC-III, Inc.

Warrick Indiana, L.P.

Chelsea Communications, LLC

Chelsea Communications, Inc.

GS Telecommunications LLC

Kalamazoo County Cablevision, Inc.

Multi-Channel T.V. Cable Company

Mt. Lebanon Cablevision, Inc.

Rigpal Communications, Inc.

Upper St. Clair Cablevision, Inc.

Pericles Communications Corporation

Mountain Cable Communications Corporation

Young’s Cable TV Corp.

Better TV, Inc. of Bennington

 

7

--------------------------------------------------------------------------------


 

Adelphia Cablevision Associates, L.P.

Three Rivers Cable Associates, L.P.

Mountain Cable Company, L.P.

Lake Champlain Cable Television Corporation

Richmond Cable Television Corporation

Adelphia GS Cable, LLC

ACC Cable Holdings VA, Inc.

Adelphia Cable Partners, L.P.

GS Cable LLC

ACC Cable Communications FL-VA, LLC

Timotheos Communications, L.P.

Southeast Florida Cable, Inc.

Key Biscayne Cablevision

West Boca Acquisition Limited Partnership

Starpoint, Limited Partnership

Genesis Cable Communications Subsidiary L.L.C.

Cable Sentry Corporation

Coral Security, Inc.

Westview Security, Inc.

Olympus Capital Corporation

TMC Holdings, LLC

Adelphia Company of Western Connecticut

Olympus Subsidiary, LLC

Adelphia Holdings 2001, LLC
Palm Beach Group, Inc.

 

8

--------------------------------------------------------------------------------


 

Seven A (Joint and Several Borrower Group):

 

Borrower:

ACC Investment Holdings, Inc.

 

Guarantors:

 

ACC Telecommunications Holdings LLC

ACC Telecommunications LLC

ACC Telecommunications of Virginia LLC

ACC-AMN Holdings, LLC

Adelphia Acquisition Subsidiary, Inc.

Adelphia Arizona, Inc.

Adelphia Cablevision, LLC

Adelphia Communications International, Inc.

Adelphia International II, LLC

Adelphia International III, LLC

Adelphia Harbor Center Holdings, LLC

Adelphia General Holdings III, Inc.

Adelphia Mobile Phones, Inc.

Adelphia Telecommunications, Inc.

Adelphia Wellsville, LLC

Chestnut Street Services, LLC

The Golf Club at Wending Creek Farms, LLC

Mercury Communications, Inc.

Page Time, Inc.

Sabres, Inc.

US Tele-Media Investment Company

Empire Sports Network, L.P.

 

9

--------------------------------------------------------------------------------


 

Seven B (Several Borrower Group):

 

Borrower:

Arahova Communications, Inc.

 

Guarantors:

 

FAE Cable Management Corp.

Adelphia Blairsville, LLC

Century Colorado Springs Corp.

Century Voice and Data Communications, Inc.

Century Australia Communications Corp.

Century Oregon Cable Corp.

Century Investment Holding Corp.

Century Investors, Inc.

Owensboro-Brunswick, Inc.

Century Advertising, Inc.

Century Programming, Inc.

Century Realty Corp.

Century Federal, Inc.

Century Pacific Cable TV, Inc.

Century Cable of Southern California

Century Communications Corp.

Century Exchange, LLC

 

10

--------------------------------------------------------------------------------


 

Seven C (Several Borrower Group):

 

Borrower:

Adelphia California Cablevision, LLC

 

Guarantors:

 

Adelphia Cablevision of the Kennebunks, LLC

CP-MDU I LLC

CP-MDU II LLC

Adelphia Telecommunications of Florida, Inc.

Buenavision Telecommunications, Inc.

Century Cablevision Holdings, LLC

CCC-Indiana, Inc.

CCH Indiana, L.P.

Global Cablevision II, LLC

Global Acquisition Partners, L.P.

Monument Colorado Cablevision, Inc.

Leadership Acquisition Limited Partnership

Telesat Acquisition Limited Partnership

Robinson/Plum Cablevision, L.P.

 

11

--------------------------------------------------------------------------------


 

Holding Company Guarantors:

 

Adelphia Communications Corporation

ACC Operations, Inc.

ACC Holdings II, LLC

FrontierVision Holdings, LLC

FrontierVision Partners, L.P.

Adelphia GP Holdings, LLC

Montgomery Cablevision, Inc.

Adelphia Western New York Holdings, LLC

ACC Properties Holdings, LLC

ACC Properties (JB), LLC

ACC Properties 1, LLC

ACC Properties 4, LLC

ACC Properties 6, LLC

ACC Properties 103, LLC

ACC Properties 105, LLC

ACC Properties 109, LLC

ACC Properties 121, LLC

ACC Properties 122, LLC

ACC Properties 123, LLC

ACC Properties 124, LLC

ACC Properties 130, LLC

ACC Properties 146, LLC

ACC Properties 148, LLC

ACC Properties 149, LLC

ACC Properties 150, LLC

ACC Properties 151, LLC

ACC Properties 152, LLC

ACC Properties 154, LLC

ACC Properties 156, LLC

 

12

--------------------------------------------------------------------------------


 

Annex D

 

TRANCHE B Commitments

 

TRANCHE B LENDER

 

AMOUNTS

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

$

183,307,987.11

 

THE FOOTHILL GROUP INCORPORATED

 

$

10,000,000.00

 

WACHOVIA BANK NATIONAL ASSOCIATION

 

$

9,930,057.61

 

VAN KAMPEN SENIOR INCOME TRUST

 

$

2,400,000.00

 

VAN KAMPEN SENIOR LOAN FUND

 

$

1,600,000.00

 

CELERITY CLO LTD FKA LIGHTSPEED CLO LIMITED

 

$

2,516,863.00

 

DARIEN LOAN FUNDING COMPANY

 

$

2,949,410.99

 

FIRST 2004-I CLO, LTD.

 

$

2,896,078.00

 

FIRST 2004-II CLO, LTD.

 

$

1,516,863.00

 

LOAN FUNDING I LLC

 

$

1,896,079.00

 

TCW SELECT LOAN FUND, LIMITED

 

$

3,949,410.99

 

TCW SENIOR SECURED LOAN FUND LP

 

$

758,432.02

 

VELOCITY CLO, LTD.

 

$

1,516,862.98

 

SATELLITE SENIOR INCOME FUND II, LLC

 

$

8,000,000.00

 

THE TRAVELERS INSURANCE COMPANY

 

$

7,986,150.81

 

LCM II LIMITED PARTNERSHIP

 

$

4,000,000.00

 

LCM III LTD

 

$

4,000,000.00

 

LCM IV LTD

 

$

4,000,000.00

 

AIM FLOATING RATE FUND

 

$

1,000,000.00

 

AVALON CAPITAL LTD.

 

$

2,500,000.00

 

CHAMPLAIN CLO, LTD.

 

$

2,500,000.00

 

CHARTER VIEW PORTFOLIO

 

$

5,000,000.00

 

DIVERSIFIED CREDIT PORTFOLIO LTD.

 

$

1,500,000.00

 

LOAN FUNDING IX LLC

 

$

2,500,000.00

 

SAGAMORE CLO LTD.

 

$

1,500,000.00

 

SARATOGA CLO I, LIMITED

 

$

1,500,000.00

 

ING PRIME RATE TRUST

 

$

11,000,000.00

 

ING SENIOR INCOME FUND

 

$

11,000,000.00

 

STANWICH LOAN FUNDING LLC

 

$

4,000,000.00

 

BUSHNELL CBNA LOAN FUNDING LLC

 

$

4,000,000.00

 

STEDMAN CBNA LOAN FUNDING LLC

 

$

3,750,000.00

 

TRUMBULL THC2 LOAN FUNDING LLC

 

$

3,000,000.00

 

GULF STREAM - COMPASS CLO 2005-1, LTD.

 

$

3,500,000.00

 

GULF STREAM COMPASS CLO 2002-1

 

$

4,000,000.00

 

GULF STREAM COMPASS CLO 2003-1, LTD.

 

$

2,500,000.00

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

$

14,948,955.87

 

BALLYROCK CLO III, LIMITED

 

$

2,200,000.00

 

FIDELITY ADV SERIES II:FA FLOATING RT HIGH INC FD

 

$

30,350,000.00

 

 

--------------------------------------------------------------------------------


 

TRANCHE B LENDER

 

AMOUNTS

 

 

 

 

 

FIDELITY CENT INV PORT LLC: F FL RATE CENT INV PORT

 

$

2,450,000.00

 

EATON VANCE FLOATING RATE INCOME TRUST

 

$

3,753,561.78

 

EATON VANCE SHORT DURATION DIVERSIFIED INCOME FUND

 

$

496,502.89

 

EATON VANCE CDO III, LTD.

 

$

1,415,033.21

 

EATON VANCE CDO VI, LIMITED

 

$

1,817,200.55

 

EATON VANCE CDO VIII, LTD.

 

$

1,817,200.55

 

EATON VANCE INSTITUTIONAL SENIOR LOAN FUND

 

$

3,917,407.73

 

EATON VANCE LIMITED DURATION INCOME FUND

 

$

3,664,191.26

 

EATON VANCE SENIOR FLOATING RATE TRUST

 

$

3,376,219.59

 

EATON VANCE SENIOR INCOME TRUST

 

$

1,807,270.49

 

EATON VANCE VT FLOATING-RATE INCOME FUND

 

$

287,971.67

 

GRAYSON AND CO

 

$

21,319,833.71

 

SENIOR DEBT PORTFOLIO

 

$

12,278,516.24

 

TOLLI AND CO.

 

$

1,146,921.66

 

CALYON NEW YORK BRANCH

 

$

2,979,017.29

 

CANADIAN IMPERIAL BANK OF COMMERCE

 

$

10,000,000.00

 

LONG LANE MASTER TRUST IV

 

$

4,000,000.00

 

BLACK DIAMOND INTERNATIONAL FUNDING, LTD.

 

$

16,000,000.00

 

SPIRET IV LOAN TRUST 2003-B

 

$

10,000,000

 

AIMCO CLO, SERIES 2005-A

 

$

2,500,000.00

 

ALLSTATE LIFE INSURANCE CO.

 

$

9,500,000.00

 

GALAXY CLO 2003-1, LTD.

 

$

2,000,000.00

 

GALAXY III CLO, LTD.

 

$

2,000,000.00

 

GALAXY IV CLO, LTD.

 

$

4,000,000.00

 

SUNAMERICA LIFE INSURANCE CO.

 

$

10,000,000.00

 

SUNAMERICA SENIOR FLOATING RATE FUND INC.

 

$

2,000,000.00

 

TOTAL

 

$

500,000,000.00

 

 

2

--------------------------------------------------------------------------------


 

ANNEX E – Part I

 

Borrowing Limits

 

 

Borrower

 

Initial Borrowing Limits

 

Final Borrowing Limits

 

 

 

 

 

 

 

Century Cable Holdings, LLC

 

$

690,000,000

 

$

650,000,000

 

Century-TCI California, L.P.

 

230,000,000

 

250,000,000

 

UCA LLC

 

100,000,000

 

75,000,000

 

Parnassos, L.P.

 

10,000,000

 

10,000,000

 

FrontierVision Operating Partners, L.P.

 

215,000,000

 

205,000,000

 

Olympus Cable Holdings, LLC

 

25,000,000

 

25,000,000

 

ACC Investment Holdings, Inc. (Seven A)

 

0

 

0

 

Arahova Communications, Inc. (Seven B)

 

20,000,000

 

75,000,000

 

Adelphia California Cablevision, LLC (Seven C)

 

10,000,000

 

10,000,000

 

Total:

 

$

1,300,000,000

 

$

1,300,000,000

 

 

--------------------------------------------------------------------------------


 

ANNEX F

 

Letter of Credit Sublimits

 

 

Borrower Group

 

Letter of Credit Sublimits

 

 

 

 

 

Century Cable Holdings, LLC

 

$

135,000,000

 

Century-TCI California, L.P.

 

110,000,000

 

UCA LLC

 

75,000,000

 

Parnassos, L.P.

 

10,000,000

 

FrontierVision Operating Partners, L.P.

 

115,000,000

 

Olympus Cable Holdings, LLC

 

25,000,000

 

ACC Investment Holdings, Inc. (Seven A)

 

0

 

Arahova Communications, Inc. (Seven B)

 

20,000,000

 

Adelphia California Cablevision, LLC (Seven C)

 

10,000,000

 

Total:

 

$

500,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

)

 

In re

)

Chapter 11 Cases

 

)

 

Adelphia Communications Corporation, et al.,

)

Case No. 02-41729 (REG)

 

)

 

 

Debtors.

)

Jointly Administered

 

)

 

 

ORDER AUTHORIZING AND APPROVING, PURSUANT TO 11 U.S.C.
§§ 105, 361, 362, 363, 364(c)(1), 364(c)(2), 364(c)(3) AND 364(d)(1), (A)
AMENDMENT AND RESTATEMENT OF DIP CREDIT AGREEMENT
TO PROVIDE FOR EXTENSION OF POST-PETITION FINANCING,
(B) RELATED COMMITMENT LETTER AND FEE LETTER, (C)
PAYMENT OF RELATED FEES AND EXPENSES, AND (D)
AMENDMENT OF CASH MANAGEMENT PROTOCOL

 

Upon the motion, dated February 27, 2006 (the “Motion”), of Adelphia
Communications Corporation and its affiliated debtors, each as a debtor and
debtor-in-possession (collectively, the “Debtors”), in the above-captioned
cases, for an order authorizing and approving, pursuant to 11 U.S.C. §§105, 361,
362, 363, 364(c)(1), 364(c)(2), 364(c)(3) and 364(d)(1), the execution of the
Fourth Amended and Restated Credit and Guaranty Agreement (the “Extended DIP
Facility”) amending and restating the Third Amended and Restated Credit and
Guaranty Agreement, dated as of February 25, 2005 (as amended and/or
supplemented to date, the “Existing DIP Facility”) that was given final approval
by the Court on February 22, 2005, pursuant to the Order Authorizing and
Approving, Pursuant to 11 U.S.C. Sections 105, 361, 362, 364(c)(1), 364(c)(2),
364(c)(3) and 364(d)(1), (A) Amendment and Restatement of DIP Credit Agreement
to Provide for Extension of Post-Petition Financing, (B) Related Commitment
Letter, and (C) Payment of Related Fees and Expenses (the “DIP Extension
Order”), which Extended DIP Facility provides, inter alia, for an extension of
the post-petition

 

--------------------------------------------------------------------------------


 

financing for the Debtors and an amendment to the existing Cash Management
Protocol; and a hearing (the “Hearing”) on the Motion having been held on March
15, 2006; and pursuant to Bankruptcy Rules 4001(b) and 4001(c)(1), Local
Bankruptcy Rule 9013-1(c) and this Court’s Case Management Order #1, dated
October 18, 2002, Case Management Order #2, dated March 7, 2003 and Case
Management Order #3, dated July 26, 2004, due notice under the circumstances of
the Motion and the Hearing having been given by the Debtors, and upon all of the
pleadings filed with this Court, and after due deliberation and consideration
and sufficient cause appearing therefor;

 

IT IS DETERMINED, ORDERED AND ADJUDGED, that:

 


1.             THIS COURT HAS CORE JURISDICTION OVER THESE PROCEEDINGS AND THE
PARTIES AND PROPERTY AFFECTED HEREBY PURSUANT TO 28 U.S.C. §§157(B) AND 1334.


 


2.             THE MOTION IS GRANTED.


 


3.             CAPITALIZED TERMS USED BUT NOT DEFINED HEREIN HAVE THE MEANINGS
GIVEN TO THEM IN THE MOTION AND THE EXTENDED DIP FACILITY, AS APPLICABLE.


 


4.             THE DIP ORDER, AS SUPPLEMENTED HEREBY, SHALL CONTINUE IN FULL
FORCE AND EFFECT.


 


5.             THE DEBTORS HAVE A NEED TO OBTAIN AN EXTENSION OF THEIR CURRENT
FINANCING AND ARE UNABLE TO OBTAIN ADEQUATE UNSECURED CREDIT ALLOWABLE UNDER
SECTION 503(B)(1) OF THE BANKRUPTCY CODE AS AN ADMINISTRATIVE EXPENSE.


 


6.             THE TERMS OF THE EXTENDED DIP FACILITY AND THE OTHER EXTENSION
DOCUMENTS APPEAR TO BE FAIR AND REASONABLE, REFLECT THE DEBTORS’ EXERCISE OF
PRUDENT BUSINESS JUDGMENT CONSISTENT WITH THEIR FIDUCIARY DUTY AND ARE SUPPORTED
BY REASONABLY EQUIVALENT VALUE AND FAIR CONSIDERATION. THE EXTENDED DIP FACILITY
AND THE OTHER EXTENSION DOCUMENTS HAVE


 

2

--------------------------------------------------------------------------------


 


BEEN NEGOTIATED IN GOOD FAITH AND AT ARM’S-LENGTH BETWEEN THE DEBTORS AND THE
AGENTS, AND ANY LETTERS OF CREDIT AND OTHER OBLIGATIONS (AS DEFINED IN THE
EXISTING DIP FACILITY) INCURRED UNDER THE EXTENDED DIP FACILITY SHALL BE DEEMED
TO HAVE BEEN EXTENDED BY THE DIP LENDERS IN GOOD FAITH, AS THAT TERM IS USED IN
SECTION 364(E) OF THE BANKRUPTCY CODE.


 


7.             THE EXTENDED DIP FACILITY AND ALL DOCUMENTS, INSTRUMENTS AND
AGREEMENTS RELATED THERETO (INCLUDING, WITHOUT LIMITATION, THE COMMITMENT LETTER
AND FEE LETTER EXECUTED IN CONNECTION THEREWITH) ARE AUTHORIZED AND APPROVED IN
ALL RESPECTS.


 


8.             THE DEBTORS ARE AUTHORIZED TO EXECUTE THE EXTENDED DIP FACILITY,
AND THE GUARANTORS MAY GUARANTY ALL OBLIGATIONS THEREUNDER, AND EACH SHALL BE
SUBJECT TO ALL OF THE OTHER TERMS AND CONDITIONS PROVIDED IN THE EXTENDED DIP
FACILITY AND THE DIP ORDER.


 


9.             THE DEBTORS ARE HEREBY AUTHORIZED TO PERFORM AND TAKE ALL ACTIONS
NECESSARY TO MAKE, EXECUTE AND DELIVER ALL INSTRUMENTS AND DOCUMENTS AND TO PAY
FEES THAT MAY BE REASONABLY REQUIRED OR NECESSARY FOR THE DEBTORS’ PERFORMANCE
UNDER THE EXTENDED DIP FACILITY, INCLUDING, WITHOUT LIMITATION, THE PAYMENTS
REFERRED TO IN THE EXTENDED DIP FACILITY AND THE FEE LETTER, AND SUCH OTHER
FEES, COSTS AND EXPENSES AS MAY BE DUE FROM TIME TO TIME INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS. UPON EXECUTION AND
DELIVERY OF THE EXTENDED DIP FACILITY AND THE OTHER EXTENSION DOCUMENTS, SUCH
DOCUMENTS SHALL CONSTITUTE A VALID AND BINDING OBLIGATION OF THE DEBTORS,
ENFORCEABLE AGAINST EACH DEBTOR PARTY THERETO IN ACCORDANCE WITH ITS TERMS.


 


10.           ALL OBLIGATIONS OF THE DEBTORS ARISING IN CONNECTION WITH THE
EXTENDED DIP FACILITY SHALL BE DEEMED A PART OF THE FINANCING UNDER THE DIP
ORDER. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING (A) FOR ALL OBLIGATIONS
AND INDEBTEDNESS ARISING UNDER THE EXTENDED DIP FACILITY, THE AGENTS AND THE DIP
LENDERS ARE GRANTED EACH AND EVERY RIGHT GRANTED TO THE


 

3

--------------------------------------------------------------------------------


 


AGENTS AND THE DIP LENDERS UNDER THE DIP ORDER IN CONNECTION WITH THE DOCUMENTS
AND THE FINANCING (THE RELEVANT PROVISIONS OF THE DIP ORDER BEING INCORPORATED
HEREIN BY REFERENCE) AND (B) NOTHING HEREIN ADVERSELY AFFECTS THE RIGHTS GRANTED
TO THE AGENTS AND THE DIP LENDERS UNDER THE DIP ORDER, WHICH RIGHTS SHALL
CONTINUE IN FULL FORCE AND EFFECT. CONSISTENT WITH AND NOT IN ANY WAY LIMITING
THE FOREGOING, (A) THE DEFINITION OF “DOCUMENTS” CONTAINED IN THE DIP ORDER
SHALL BE DEEMED TO INCLUDE THE EXTENDED DIP FACILITY, AND ALL OTHER AGREEMENTS,
DOCUMENTS, NOTES AND INSTRUMENTS EXECUTED OR DELIVERED PURSUANT HERETO OR
THERETO OR IN CONNECTION HEREWITH OR THEREWITH, (B) THE DEFINITION OF “DIP
OBLIGATIONS” CONTAINED IN THE DIP ORDER SHALL BE DEEMED TO INCLUDE ALL
OBLIGATIONS AND INDEBTEDNESS ARISING UNDER, IN RESPECT OF OR IN CONNECTION WITH
THE EXTENDED DIP FACILITY (INCLUDING, WITHOUT LIMITATION, ALL “OBLIGATIONS” AS
DEFINED IN THE EXISTING DIP FACILITY, AS AMENDED AND RESTATED IN THE EXTENDED
DIP FACILITY) AND THIS ORDER, AND (C) ALL LIENS, SECURITY INTERESTS, PRIORITIES
AND OTHER RIGHTS, REMEDIES, BENEFITS, PRIVILEGES AND PROTECTIONS PROVIDED IN THE
DIP ORDER WITH RESPECT TO OR RELATING TO THE EXISTING DIP FACILITY AND THE
FINANCING SHALL APPLY WITH EQUAL FORCE AND EFFECT TO THE EXTENDED DIP FACILITY
AND ALL OBLIGATIONS IN CONNECTION THEREWITH OR RELATED THERETO.


 


11.           THE EXTENDED DIP FACILITY AND THE PROVISIONS OF THIS ORDER SHALL
BE BINDING UPON THE AGENTS, THE DIP LENDERS AND THE DEBTORS AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS (INCLUDING ANY CHAPTER 7 OR CHAPTER 11 TRUSTEE
HEREINAFTER APPOINTED OR ELECTED FOR THE ESTATE OF ANY OF THE DEBTORS) AND INURE
TO THE BENEFIT OF THE AGENTS, THE DIP LENDERS AND THE DEBTORS AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.


 


12.           THE CASH MANAGEMENT PROTOCOL IS HEREBY AMENDED BY DELETING THE
FINAL SENTENCE AT THE END OF SECTION 3 AND REPLACING IT IN ITS ENTIRETY WITH THE
FOLLOWING NEW SENTENCE AT THE END OF SECTION 3 THEREOF:

 

4

--------------------------------------------------------------------------------


 

Notwithstanding anything contained in this Cash Management Protocol to the
contrary, including without limitation, in this Section 3, any and all amounts
loaned (but in no event in excess of $130 million) to (i) Adelphia (each, an
“Adelphia Loan”) by Century Cable Holdings, LLC, FrontierVision Operating
Partners, L.P., Olympus Cable Holdings, LLC and UCA LLC (collectively, the
“Participating Borrowers”) or (ii) ACC Investment Holdings, Inc. by Adelphia
(each, a “7A Loan”), in each case, pursuant to the terms set forth in (x) that
certain Order Authorizing and Approving, Pursuant to 11 U.S.C. §§ 105, 361, 362,
363, 364(c)(1), 364(c)(2), 364(c)(3) and 364(d)(1), (A) Amendment and
Restatement of DIP Credit Agreement to Provide for Extension of Post-Petition
Financing, (B) Related Commitment Letter and Fee Letter, (C) Payment of Related
Fees and Expenses, and (D) amendment of Cash Management Protocol, dated as of
March ___, 2006, (the “Fourth Extended DIP Order”) or (y) the Existing
Stipulation (as defined in the motion filed by the Debtors in connection with
the Fourth Extended DIP Order), shall not (1) be calculated in accordance with
the terms of the matrix attached to this Cash Management Protocol, (2) bear
interest on a monthly basis at the rate equal to the blended rate of interest
for the relevant period with respect to amounts outstanding under the DIP Credit
Agreement, (3) mature on the last business day of the month in which such loan
is made or (4) be repaid on or before the nineteenth (19th) business day of the
following month in which such loan is made, it being understood and agreed that
each Adelphia Loan and 7A Loan shall (I) bear interest on the terms described in
paragraphs 8 and 9 of the motion filed by the Debtors seeking the entry of the
Fourth Extended DIP Order, (II) be repaid in full (together with any accrued and
unpaid interest thereon) on the earlier of (x) the effective date of Adelphia’s
plan of reorganization (in the case of the Adelphia Loan) or the effective date
of the plan of reorganization of ACC Investment Holdings, Inc. (in the case of
the 7A Loan), as applicable, and (y) the date on which Adelphia’s case under
chapter 11 of the Bankruptcy Code (in the case of the Adelphia Loan) or ACC
Investment Holdings’ case under chapter 11 of the Bankruptcy Code (in the case
of the 7A Loan), as applicable, is dismissed or converted to a case under
chapter 7 of the Bankruptcy Code and (III) except as otherwise set forth in this
sentence, remain subject to the terms of the Cash Management Protocol, including
without limitation, the terms providing that such intercompany obligations shall
have the junior superpriority and secured status as set forth in the orders
authorizing the Financing; provided, however, that except as expressly set forth
herein, nothing contained in this sentence shall amend, modify or otherwise
alter the terms of the Cash

 

5

--------------------------------------------------------------------------------


 

Management Protocol, including without limitation, the terms of this Section 3,
with respect to any and all other intercompany obligations among the Debtors
(other than the intercompany obligations contemplated by this sentence), with
all such other intercompany obligations remaining subject to the terms hereof,
including without limitation, the requirement to make True-Up Payments with
respect to all Post-Petition Intercompany Advances (other than those
attributable to each Adelphia Loan, 7A Loan or as otherwise permitted by the DIP
Credit Agreement) within the time frames prescribed in this Section 3.

 


13.           IN ACCORDANCE WITH SECTION 364(E) OF THE BANKRUPTCY CODE, IN THE
EVENT THAT ANY OR ALL OF THE PROVISIONS OF THIS ORDER, THE DIP ORDER, THE CASH
MANAGEMENT PROTOCOL OR ANY EXTENSION DOCUMENTS ARE HEREINAFTER MODIFIED,
AMENDED, OR VACATED BY A SUBSEQUENT ORDER OF THIS COURT OR ANY OTHER COURT, NO
SUCH MODIFICATION, AMENDMENT OR VACATION SHALL EFFECT THE VALIDITY,
ENFORCEABILITY OR PRIORITY OF ANY DIP LIEN OR CLAIM AUTHORIZED OR CREATED HEREBY
OR THEREBY. NOTWITHSTANDING ANY SUCH MODIFICATION, AMENDMENT OR VACATION, ANY
CLAIM GRANTED TO THE AGENTS AND THE DIP LENDERS HEREUNDER OR UNDER ANY DOCUMENT
ARISING PRIOR TO THE EFFECTIVE DATE OF SUCH MODIFICATION, AMENDMENT, OR VACATION
SHALL BE GOVERNED IN ALL RESPECTS BY THE ORIGINAL PROVISIONS OF THIS ORDER, THE
DIP ORDER AND THE OTHER DOCUMENTS, AND THE AGENTS AND THE DIP LENDERS, AS THE
CASE MAY BE, SHALL BE ENTITLED TO ALL OF THE RIGHTS, REMEDIES, PRIVILEGES, AND
BENEFITS, INCLUDING THE DIP LIENS AND PRIORITIES GRANTED HEREIN AND THEREIN,
WITH RESPECT TO ANY SUCH CLAIM.


 


14.           UNDER THE CIRCUMSTANCES, THE NOTICE GIVEN BY THE DEBTORS OF THE
MOTION AND OF THE HEARING CONSTITUTES DUE AND SUFFICIENT NOTICE OF THE MOTION
AND OF THE HEARING.


 

Dated:

New York, New York

 

 

March    , 2006

 

 

 

 

 

 

 

 

HONORABLE ROBERT E. GERBER

 

UNITED STATES BANKRUPTCY JUDGE

 

6

--------------------------------------------------------------------------------


 

Schedule 1.01 - Intercompany Funding Transactions

Adelphia Communications Corporation

 

 

 

Participating Borrowers

 

 

 

Century Cable
Holdings, LLC

 

UCA LLC

 

FrontierVision
Operating
Partners, LP

 

Olympus Cable
Holdings, LLC

 

$30MM Intercompany Loan to Silo 7A

 

$

9,600,000

 

$

4,200,000

 

$

5,700,000

 

$

10,500,000

 

 

 

 

 

 

 

 

 

 

 

$320MM Intercompany Loan to Holding Company Guarantors

 

$

102,400,000

 

$

44,800,000

 

$

60,800,000

 

$

112,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 23-1 - Real Property Proceeds Account

Adelphia Communications Corporation

 

 

 

Balance as of March 17, 2006(1)

 

Real Property Proceeds Account

 

3,371,593.95

 

 

--------------------------------------------------------------------------------

(1) Balance excludes interest accrued in respect of amounts on deposit in the
Real Property Proceeds Account which has not been credited to such account,
which interest will be paid promptly following the date on which such interest
is credited thereto.

 

--------------------------------------------------------------------------------


 

Schedule 24-1 - Letter of Credit Cash Collateral Accounts

Adelphia Communications Corporation

 

LC Collateral Cash Accounts

 

Balance as of
March 17,
2006(1)

 

Olympus Cable Holdings, LLC

 

20,498,684.73

 

Arahova Communications, Inc. (7B)

 

1,671,082.08

 

 

--------------------------------------------------------------------------------

(1) Balance excludes interest accrued in respect of amounts on deposit in each
Letter of Credit Account referenced above which has not been credited to such
account, which interest will be paid promptly following the date on which such
interest is credited thereto.

 

--------------------------------------------------------------------------------


 

Schedule 27-1 - Borrowings Outstanding and Accrued Interest

Adelphia Communications Corporation

 

Total Borrowings Outstanding and Accrued Interest as of March 17, 2006

 

Legal Entity

 

Tranche

 

Date Borrowed

 

Principal

 

Applicable
Rate

 

Accrued Interest
through March 17,
2006

 

 

 

 

 

 

 

 

 

 

 

 

 

Century Cable Holdings, LLC

 

Tranche B

 

February 27, 2006

 

$

289,499,158.60

 

6.875

%

$

995,175.00

 

Century Cable Holdings, LLC

 

Tranche A

 

March 9, 2006

 

3,000,000.00

 

7.000

%

4,666.67

 

Century Cable Holdings, LLC

 

Tranche A

 

February 24, 2006

 

1,000,000.00

 

6.875

%

4,010.42

 

Century Cable Holdings, LLC

 

Tranche A

 

February 28, 2006

 

56,000,000.00

 

6.875

%

181,805.56

 

Century Cable Holdings, LLC

 

Tranche A

 

March 6, 2006

 

6,240,849.45

 

6.938

%

13,229.30

 

Century Cable Holdings, LLC

 

Tranche A

 

March 13, 2006

 

16,000,000.00

 

7.000

%

12,444.44

 

Century Cable Holdings, LLC

 

Tranche A

 

February 17, 2006

 

34,000,000.00

 

6.875

%

181,805.56

 

Century Cable Holdings, LLC

 

Tranche A

 

February 21, 2006

 

114,593,690.99

 

6.875

%

525,221.08

 

Century Borrower Group Total

 

 

 

 

 

520,333,699.04

 

 

 

1,918,358.03

 

 

 

 

 

 

 

 

 

 

 

 

 

Century-TCI California, LP

 

Tranche B

 

February 27, 2006

 

149,740,944.11

 

6.875

%

514,745.69

 

Century-TCI California, LP

 

Tranche A

 

March 13, 2006

 

5,000,000.00

 

7.000

%

3,888.89

 

Century-TCI California, LP

 

Tranche A

 

March 14, 2006

 

3,000,000.00

 

7.000

%

1,750.00

 

Century-TCI California, LP

 

Tranche A

 

February 28, 2006

 

4,000,000.00

 

6.875

%

12,986.11

 

Century-TCI California, LP

 

Tranche A

 

February 17, 2006

 

13,000,000.00

 

6.875

%

69,513.89

 

Century-TCI California, LP

 

Tranche A

 

March 6, 2006

 

17,869,913.48

 

6.938

%

37,880.49

 

Century-TCI California, LP

 

Tranche A

 

March 10, 2006

 

1,000,000.00

 

7.000

%

1,361.11

 

Century-TCI Borrower Group Total

 

 

 

 

 

193,610,857.59

 

 

 

642,126.18

 

 

 

 

 

 

 

 

 

 

 

 

 

UCA LLC

 

Tranche A

 

February 28, 2006

 

37,000,000.00

 

6.875

%

120,121.53

 

UCA LLC

 

Tranche A

 

February 17, 2006

 

12,308,827.02

 

6.875

%

65,818.03

 

UCA LLC

 

Tranche A

 

March 6, 2006

 

1,828,856.75

 

6.938

%

3,876.80

 

UCA Borrower Group Total

 

 

 

 

 

51,137,683.77

 

 

 

189,816.36

 

 

 

 

 

 

 

 

 

 

 

 

 

FrontierVision Operating Partners, LP

 

Tranche B

 

February 27, 2006

 

59,896,377.64

 

6.875

%

205,898.28

 

FrontierVision Operating Partners, LP

 

Tranche A

 

March 6, 2006

 

4,712,750.27

 

6.938

%

9,990.05

 

FrontierVision Operating Partners, LP

 

Tranche A

 

March 9, 2006

 

3,000,000.00

 

7.000

%

4,666.67

 

FrontierVision Operating Partners, LP

 

Tranche A

 

March 14, 2006

 

3,000,001.00

 

7.000

%

1,750.00

 

FrontierVision Operating Partners, LP

 

Tranche A

 

February 28, 2006

 

49,740,134.98

 

6.875

%

161,482.73

 

FrontierVision Operating Partners, LP

 

Tranche A

 

February 17, 2006

 

28,377,467.03

 

6.875

%

151,740.62

 

FrontierVision Borrower Group Total

 

 

 

 

 

148,726,730.92

 

 

 

535,528.35

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Borrowings under DIP Outstanding on 3/17/06

 

 

 

 

 

$

913,808,971.32

 

 

 

$

3,285,828.92

 

 

--------------------------------------------------------------------------------


 

Schedule 27-2 - Outstanding Letters of Credit

Adelphia Communications Corporation

 

Total Letter of Credit Outstandings as of March 17, 2006

 

Total Century Borrower Group

 

Tranche A

 

18,607,463.37

 

Total Century - TCI Borrower Group

 

Tranche A

 

13,809,594.07

 

Total UCA Borrrower Group

 

Tranche A

 

6,299,473.56

 

Total Parnassos Borrower Group

 

Tranche A

 

5,654,436.27

 

Total Frontiervision Borrower Group

 

Tranche A

 

14,074,941.61

 

Total Olympus Borrower Group

 

Tranche A

 

20,279,106.02

 

Total 7B Borrower Group

 

Tranche A

 

1,519,401.89

 

Total 7C Borrower Group

 

Tranche A

 

3,554,403.73

 

 

 

 

 

 

 

Total Letter of Credit Outstandings on 3/17/2006

 

 

 

$

83,798,820.52

 

 

--------------------------------------------------------------------------------